Exhibit 10.1

THIRD

AMENDED AND RESTATED

CREDIT AGREEMENT

among

ALFA CORPORATION and certain of its affiliates,

as Borrowers,

AMSOUTH BANK,

as Lead Arranger and Administrative Agent

AND

KEYBANK NATIONAL ASSOCIATION,

as Syndication Agent

AND

SOUTHTRUST BANK

As Documentation Agent

AND

SUNTRUST BANK,

as Syndication Agent

AND

THE SEVERAL LENDERS FROM

TIME TO TIME PARTY HERETO

$300,000,000 Revolving Credit Facility

Dated May 23, 2003



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

CREDIT AGREEMENT

THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT (“this Agreement”) is entered
into as of the 23rd day of May, 2003, by and among ALFA CORPORATION, a Delaware
corporation (“ALFA”), ALFA FINANCIAL CORPORATION, an Alabama corporation
(“Financial”), ALFA LIFE INSURANCE CORPORATION, an Alabama corporation (“Life”),
ALFA INSURANCE CORP., an Alabama corporation (“AIC”), ALFA GENERAL INSURANCE
CORP., an Alabama corporation (“General”; ALFA, Financial, Life, AIC and General
are sometimes together referred to as the “Initial Participating Entities”; ALFA
and the Initial Participating Entities, together with all entities that
hereafter become Participating Entities, being hereafter sometimes together
referred to as the “Borrowers”); AMSOUTH BANK, an Alabama banking corporation
(“AmSouth”), and the various lenders identified on the signature pages hereto
(collectively, with all other persons that may from time to time hereafter
become Lenders hereunder by execution of an Assignment and Acceptance, the
“Lenders”); and AMSOUTH BANK, in its capacity as Agent for Lenders (“Agent”).

RECITALS

WHEREAS, the Borrowers and certain of the Lenders (the “Original Lenders”) and
AmSouth Bank, as Agent for the Original Lenders have heretofore entered into a
Second Amended and Restated Credit Agreement dated as of May 28, 2002 (the
“Original Credit Agreement”) pursuant to which the Original Lenders agreed to
make available to the Borrowers a credit facility in the maximum principal
amount of $220,000,000.

WHEREAS, the Borrowers and the Lenders wish to further amend and restate the
Original Credit Agreement in its entirety, as hereinafter set forth, for the
purposes, among others, of (i) increasing the revolving credit facility from
$220,000,000 to $300,000,000 (the “Revolving Credit Facility”) the proceeds of
which are to be used by the Borrowers for general corporate purposes, including
seasonal working capital, acquisitions, share repurchases, a commercial paper
back up line and support for a variable rate demand note program and (ii) adding
new Lenders.

WHEREAS, the Lenders are willing to make the Revolving Credit Facility available
to the Borrowers only if, among other things, the Borrowers enter into this
Agreement and the other Credit Documents (as hereinafter defined).

NOW, THEREFORE, in consideration of the foregoing Recitals, and to induce the
Lenders to make the Revolving Credit Facility available, the Original Credit
Agreement is hereby further amended and restated in its entirety as follows:



--------------------------------------------------------------------------------

I. DEFINITIONS

1.1 Terms Defined in this Agreement. As used below in this Agreement, the
following capitalized terms shall have the following meanings, unless the
context expressly requires otherwise:

“Absolute Rate” shall have the meaning assigned to such term in
Section 2.1(c)(ii)(C) hereof.

“Absolute Rate Auction” means a solicitation of Competitive Bid Quotes setting
forth Absolute Rates pursuant to Section 2.1 hereof.

“Absolute Rate Loans” means the Competitive Bid Loans on which the interest
rates are determined on the basis of Absolute Rates set at Absolute Rate
Auctions.

“Affiliate” means, with respect to any Person, another Person that, directly or
indirectly through one or more intermediaries, Controls, or is Controlled by, or
is under common Control with, such Person.

“Agent” means AmSouth, in its capacity as described in Article IX of this
Agreement, its lawful corporate successors and any successor agent appointed
pursuant to Article IX hereof.

“Agreement” means this Credit Agreement (including all schedules and exhibits
hereto), as originally in effect on the Closing Date and as thereafter from time
to time amended, supplemented, restated or otherwise modified and in effect on
such date.

“AmSouth” means AmSouth Bank, an Alabama banking corporation, as a Lender and
its successors and assigns.

“Applicable Facility Fee Margin” means a per annum rate equal to .1% (10 basis
points) at all times when the Obligations outstanding hereunder are less than
$75,000,000 and (ii) .25% (25 basis points) at all times when the Obligations
outstanding hereunder are equal to or greater than $75,000,000.

“Applicable LIBO Rate Margin” means a per annum rate equal to .5% (50 basis
points).

“Asset Disposition” means any sale, assignment, transfer or other disposition by
any of the Borrowers or any of their Subsidiaries to any other Person of any of
its assets, business units or other properties (including any interests in
property, and including ownership interests in Subsidiaries), excluding sales of
inventory in the ordinary course of business.

“Assignment and Acceptance” means an Assignment and Acceptance in the form of
Schedule 10.11 (with blanks appropriately completed) delivered in connection
with an assignment of a portion of a Lender’s interest under this Agreement
pursuant to Section 10.11.

 

2



--------------------------------------------------------------------------------

“Assumption Agreement” has the meaning attributed to that term in Section 1.3.6.

“Banking Day” means a Business Day, subject to the following additional
convention. As to notices or payments received by Agent on a Business Day at or
before 10:00 a.m. Montgomery, Alabama time, the Banking Day shall correspond to
the Business Day of receipt. As to notices or payments received by Agent on a
Business Day after 10:00 a.m. Montgomery, Alabama time, the Banking Day of
receipt shall be deemed to be the next following Business Day.

“Bankruptcy Code” means Title I of the Bankruptcy Reform Act of 1978, as it may
be amended from time to time.

“Best of Borrowers’ Knowledge” means the actual knowledge, information and
belief of the Chairman, Chief Executive Officer, Chief Financial Officer, and
General Counsel of Borrowers, with no duty of inquiry.

“Borrowers” has the meaning attributed to that term in the preamble to this
Agreement.

“Borrowing Notice” has the meaning assigned in Section 2.7.1(b) hereof.

“Business Day” means any day on which Agent is open for the conduct of ordinary
business; provided however, that when used in connection with determining the
LIBO Rate, the term “Business Day” shall exclude any day on which banks are not
open for dealings in U.S. Dollar deposits in the London Interbank Market.

“Capital Lease” means a lease that would be characterized as a financed sale or
purchase under GAAP.

“Change of Control” means the occurrence, after the Closing Date, of (i) any
Person or two or more Persons acting in concert acquiring beneficial ownership
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission
under the Securities Exchange Act of 1934, as amended), directly or indirectly,
of securities of ALFA (or other securities convertible into such securities)
representing 20% or more (excluding the ownership of ALFA by the Mutual
Companies) of the combined voting power of all securities thereof entitled to
vote in the election of directors; or (ii) during any period of up to 12
consecutive months, commencing after the Closing Date, individuals who at the
beginning of such 12-month period were directors of ALFA ceasing for any reason
to constitute a majority of the Board of Directors thereof unless the Persons
replacing such individuals were nominated by the Board of Directors of ALFA; or
(iii) any Person or two or more Persons acting in concert acquiring by contract
or otherwise, or entering into a contract or arrangement which upon consummation
will result in its acquisition of, or control over, securities of ALFA (or other
securities convertible into such securities) representing 20% or more (excluding
the ownership of ALFA by the Mutual Companies) of the combined voting power of
all securities of ALFA entitled to vote in the election of directors.

“Class” shall have the meaning assigned to such term in Section 1.2.6 hereof.

 

3



--------------------------------------------------------------------------------

“Closing Date” means May 23, 2003.

“Commitment” means, for any Lender, such Lender’s Revolving Credit Commitment.

“Committed Note” means the promissory notes of the Borrowers in substantially
the form of Schedule 2.5, executed and delivered to the Lenders with the
Revolving Credit Commitments pursuant to Section 2.5 or, in connection with an
Assignment and Acceptance, pursuant to Section 10.11, together with any
amendments, modifications and supplements thereto and restatements thereof, in
whole or in part.

“Committed Loans” means the revolving credit loans described in Article II
hereof.

“Competitive Bid Borrowing” shall have the meaning assigned to such term in
Section 2.1(b) hereof.

“Competitive Bid Loans” means the Loans provided for by Section 2.1(a) hereof.

“Competitive Bid Notes” means the promissory notes provided for by Section 2.2
hereof and all promissory notes delivered in substitution or exchange therefor,
in each case as the same shall be modified and supplemented and in effect from
time to time.

“Competitive Bid Quote” means an offer in accordance with Section 2.1(c) hereof
by a Lender to make a Competitive Bid Loan with one single specified interest
rate.

“Competitive Bid Quote Request” shall have the meaning assigned to such term in
Section 2.1(b) hereof.

“Consolidated Capitalization” means, at any date of determination, the sum of
(i) Consolidated Net Worth as at such date plus (ii) Consolidated Indebtedness
as at such time.

“Consolidated Entities” means ALFA and any other Person whose financial
statements are appropriately consolidated with ALFA’s financial statements under
GAAP.

“Consolidated Indebtedness” means the Indebtedness of ALFA and its Subsidiaries
determined on a consolidated basis in accordance with GAAP.

“Consolidated Net Worth” means, at any date of determination, the amount of
consolidated common shareholders’ equity of ALFA and its Subsidiaries,
determined as at such date in accordance with GAAP.

“Control” or “Controlled” means that a Person has the direct or indirect power
to conduct or govern the policies of another Person, whether this power exists
as a matter of right or through economic compulsion.

 

4



--------------------------------------------------------------------------------

“Credit Documents” means, collectively, each writing delivered at any time by
Borrowers to Lenders or Agent relating to the Loans, the Swingline Loans, any
Hedge Agreement, or to evidence or secure any of the Obligations.

“Default Rate” means a rate of interest equal to two percent per annum (200
basis points) in excess of the highest interest rate that would otherwise be
payable on the Obligations under the Credit Documents from time to time in the
absence of the existence of a default, or the maximum rate permitted by law,
whichever is less.

“Encumbrance” means any interest in Property in favor of one not the owner
thereof, whether voluntary or involuntary, including, but not limited to,
(i) the lien or security interest arising from a deed of trust, mortgage,
pledge, security agreement, conditional sale, Capital Lease, consignment, or
bailment for security purposes, and (ii) reservations, exceptions,
encroachments, easements, rights-of-way, covenants, conditions, restrictions,
leases, and other such title encumbrances.

“Environmental Laws” means the Environmental Protection Act, the Resource
Conservation and Recovery Act of 1976, the Comprehensive Environmental Response
Compensation and Liability Act of 1980, the Hazardous Materials Transportation
Act and any other federal, state or municipal law, rule or regulation relating
to air emissions, water discharge, noise emissions, solid or liquid waste
disposal, hazardous or toxic waste or materials, or other environmental or
health matters.

“Equity/Debt Issuance” means (i) the issuance, sale or other disposition by any
of the Borrowers or any of their Subsidiaries of its capital stock, any rights,
warrants or options to purchase or acquire any shares of its capital stock, or
any other security or instrument representing, convertible into or exchangeable
for an equity interest in the Borrowers or any of their Subsidiaries, (ii) the
issuance or sale by any of the Borrowers or any of their Subsidiaries of any
Subordinated Debt, and (iii) the receipt by any of the Borrowers or any of their
Subsidiaries of any capital contribution (whether or not evidenced by any
security or instrument); provided, however, that the term Equity/Debt Issuance
shall not include (a) any rights, warrants or options issued to directors,
consultants, officers or employees of the Borrowers, any of their Subsidiaries
or any of the Mutual Companies pursuant to bona fide employee benefit plans
established in the ordinary course of business and any capital stock issued upon
the exercise thereof, (b) any capital contribution to any Subsidiary, to the
extent made directly or indirectly by the Borrowers, (c) any capital stock or
other equity securities issued or sold in connection with any Permitted
Acquisition and constituting all or a portion of the applicable purchase price,
or (d) any variable rate demand notes issued by ALFA pursuant to the terms of a
Trust Indenture dated May 1, 2002 between ALFA and The Bank of New York Trust
Company of Florida, N.A.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, including (unless the context otherwise requires) any rules
or regulations promulgated thereunder.

 

5



--------------------------------------------------------------------------------

“ERISA Affiliate” means any Person who for purposes of Title IV of ERISA is a
member of ALFA’s controlled group, or under common control with ALFA, within the
meaning of Section 414 of the IRC, the regulations promulgated pursuant thereto
and the published revenue rulings issued thereunder.

“ERISA Event” means (i) the occurrence of a reportable event, within the meaning
of Section 4043 of ERISA, unless the 30-day notice requirement with respect
thereto has been waived by the PBGC; (ii) the provision by the administrator of
any Plan of a notice of intent to terminate such Plan, pursuant to Section 404
1(a)(2) of ERISA (including any such notice with respect to a plan amendment
referred to in Section 4041(e) of ERISA); (iii) the cessation of operations at a
facility in the circumstances described in Section 4068(f) of ERISA; (iv) the
withdrawal by ALFA or an ERISA Affiliate from a Multiple Employer Plan during a
plan year for which it was a substantial employer, as defined in 4001(a)(2) of
ERISA; (v) the failure by ALFA or any ERISA Affiliate to make a material payment
to a Plan required under Section 302(f)(1) of ERISA; (vi) the adoption of an
amendment to a Plan requiring the provision of initial or additional security to
such Plan, pursuant to Section 307 of ERISA; or (vii) the institution by the
PBGC of proceedings to terminate a Plan, pursuant to Section 4042 of ERISA, or
the occurrence of any event or condition which might constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, a Plan.

“Event of Default” means the occurrence of any of the events specified in
Section 8.1 hereof, as to which any requirement for notice or lapse of time has
been satisfied.

“Financial Statements” means the audited consolidated balance sheet, income
statement, and statement of cash flows for ALFA dated December 31, 2002
delivered by ALFA to Lenders, and all notes thereto.

“GAAP” means generally accepted accounting principles pronounced by the
Financial Accounting Standards Board or any successor thereto, as in effect from
time to time.

“Governmental Authority” means any governmental or quasi-governmental entity,
court or tribunal including, without limitation, any department, commission,
board, bureau, agency, administration, service or other instrumentality of any
foreign or domestic governmental entity.

“Guaranteed Obligations” of a Person means all guaranties, endorsements,
assumptions and other contingent obligations with respect to, or to purchase or
to otherwise pay or acquire, Indebtedness of others.

“Hazardous Substances” means those substances included from time to time within
the definition of hazardous substances, hazardous materials, toxic substances,
or solid waste under the Comprehensive Environmental Response Compensation and
Liability Act of 1980 as amended, 42 U.S.C. § 9601 seq.; the Resource
Conservation and Recovery Act of 1976, 42 U.S.C. § 6901 et seq.; the Hazardous
Materials Transportation Act, 49 U.S.C. § 1801 et seq.; the Clean Water Act, 33

 

6



--------------------------------------------------------------------------------

U.S.C. Section 1251 et. seq.; the Toxic Substances Control Act, 15 U.S.C.
Section 2601 et seq.; and in the regulations promulgated pursuant to such acts
and laws; and such other substances that are or become regulated under any
applicable local, state, or federal law or regulation addressing environmental
hazards.

“Hedge Agreement” means any agreement between ALFA and any Lender now existing
or hereafter entered into, which provides for an interest rate or commodity
swap, cap, floor, collar, forward foreign exchange transaction, currency swap,
cross-currency rate swap, currency option, or any combination of, or option with
respect to, these or similar transactions, for the purpose of hedging ALFA’s
exposure to fluctuations in interest rates, currency valuations or commodity
prices.

“Indebtedness” of a Person means, without duplication, such Person’s
(i) obligations for borrowed money, (ii) obligations representing the deferred
purchase price of Property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (iii) obligations, whether or not assumed, payable out of the proceeds
or production from Property now or hereafter owned or acquired by such Persons,
(iv) obligations evidenced by notes, acceptances or other instruments,
(v) obligations arising under Capitalized Leases, (vi) obligations for
reimbursement of drafts drawn or available to be drawn under letters of credit,
and (vii) Guaranteed Obligations.

“Interest Payment Date” means, (i) as to Prime Rate Loans and Swingline Loans,
the first day of each month, and (ii) as to any LIBOR Loan or Absolute Rate
Loan, the last day of the Interest Period applicable to such Loan; provided,
however, all interest accrued on each Absolute Rate Loan having an Interest
Period of greater than three months shall be payable (x) on the date that is
three months after the initial date of the Interest Period applicable to such
Absolute Rate Loan and (y) the last day of the Interest Period.

“Interest Period” means:

(a) as to any LIBOR Loan, the period commencing on (and including) the date of
such LIBOR Loan and ending on (but excluding) the numerically corresponding day
(or, if there is no numerically corresponding day, on the last day) in the
calendar month that is 1, 2 or 3 months thereafter, as Borrowers may elect.

(b) as to any Absolute Rate Loan, the period commencing on the date such
Absolute Rate Loan is made and ending on any Business Day not less than 7 days
and not more than 180 days thereafter, as ALFA may select as provided in
Section 2.1(b) hereof.

Notwithstanding the foregoing: (x) if any Interest Period would end on a day
that is not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, with respect to LIBOR Loans, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (y) no
Interest Period with respect to any Loan shall end later than the Maturity Date.
Interest shall accrue from and including the first Banking Day of an Interest
Period to but excluding the last Banking Day of such Interest Period.

 

7



--------------------------------------------------------------------------------

“IRC” means the Internal Revenue Code of 1986, as amended from time to time.

“Issuing Bank” means, with respect to each Letter of Credit, the Lender that
issues such Letter of Credit as provided in Section 2.17.

“Law” or “Laws” means all applicable constitutional provisions, statutes, codes,
acts, ordinances, orders, judgments, decrees, injunctions, rules, regulations,
and requirements of all Governmental Authorities.

“Lender” means (a) AmSouth in its capacity as a Lender and each Person listed on
the signature pages hereto and identified as a Lender and (b) each Person that
becomes an Assignee pursuant to the provisions of Section 10.11.

“Letters of Credit” has the meaning assigned in Section 2.17 of this Agreement.

“Letter of Credit Documents” has the meaning assigned in Section 2.17.3 of this
Agreement.

“Letter of Credit Liabilities” has the meaning assigned in Section 2.17 of this
Agreement.

“Liability” or “Liabilities” means, with respect to any Person, an obligation,
contingent or otherwise, that would be recorded or accrued under GAAP as a
liability of that Person including, but not limited to, any nonrecourse
obligation secured by Property of that Person.

“LIBO Rate” means, for any given Interest Period with respect to a given LIBOR
Loan, the rate per annum appearing on Telerate Page 3750 (or any successor page)
as the London interbank offered rate for deposits in Dollars at approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period. If for any reason
such rate is not available, the term LIBO Rate shall mean, for any given
Interest Period with respect to a given LIBOR Loan, the rate per annum appearing
on Reuters Screen LIBO Page as the London interbank offered rate for deposits in
Dollars at approximately 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period for a term comparable to such Interest Period;
provided, however, if more than one rate is specified on Reuters Screen LIBO
Page, the applicable rate shall be the arithmetic mean of all such rates.

“LIBO Rate Reserve Percentage” means the reserve percentage applicable during
any Interest Period (or if more than one such percentage shall be so applicable,
the daily average of such percentages for those days in such Interest Period
during which any such percentage shall be so applicable) under regulations
issued from time to time by the Board of Governors of the Federal Reserve System
(or any successor) for determining the maximum reserve requirement (including,
without limitation, any emergency, supplemental or other marginal reserve
requirement) for Lenders with respect to liabilities or assets consisting of or
including LIBOR Liabilities having a term equal to such Interest Period.

 

8



--------------------------------------------------------------------------------

“LIBOR Liabilities” means deposit liabilities incurred through the London
Interbank Market.

“LIBOR Loan” means a Committed Loan for which ALFA has elected application of an
interest rate based on the LIBO Rate.

“Loan” means the aggregate outstanding amount of all Committed Loans,
Competitive Bid Loans and Swingline Loans and all extensions and renewals
thereof.

“Material Adverse Change” means any material and adverse change in the business,
Properties, or operations of the Consolidated Entities.

“Material Adverse Effect” means any event or condition which, singly or in the
aggregate with other events or conditions, materially and adversely affects the
business, Properties, or operations of the Consolidated Entities, considered
collectively.

“Maturity Date” means May 21, 2004.

“Maximum Lawful Amount” means the maximum lawful amount of interest, loan
charges, commitment fees or other charges that may be assessed under Alabama law
or, if higher, under applicable federal law.

“Mutual Company” or “Mutual Companies” means any or all of Alfa Mutual Insurance
Company, Alfa Mutual Fire Insurance Company and Alfa Mutual General Insurance
Company, and any successor mutual company or any transferee of substantially all
of the assets of any such mutual company.

“Net Cash Proceeds” means (i) in the case of any Equity/Debt Issuance, the
aggregate cash payments received by the Borrowers and their Subsidiaries less
reasonable fees and expenses incurred by the Borrowers and their Subsidiaries in
connection therewith, and (ii) in the case of any Asset Disposition, the
aggregate amount of all cash payments and the fair market value of any noncash
consideration received by the Borrowers and their Subsidiaries in connection
with such Asset Disposition less (x) reasonable fees and expenses incurred by
the Borrowers and their Subsidiaries in connection therewith, and (y) any income
or transfer taxes paid or reasonably estimated by the Borrowers to be payable by
the Borrowers and their Subsidiaries as a result of such Asset Disposition.

“Notes” means any of the Committed Notes, the Competitive Bid Notes and the
Swingline Note.

 

9



--------------------------------------------------------------------------------

“Obligations” means the obligations of Borrowers to the Swingline Lender to
repay the Swingline Loans, the obligations of Borrowers to Lenders to repay the
Loans, interest and any fees and all other obligations of Borrowers and the
Consolidated Entities to Lenders and to Agent under this Agreement and the other
Credit Documents.

“Operating Leases” means leases that are not Capital Leases.

“Participating Entity” means any Subsidiary that (i) hereafter executes and
delivers to the Agent an Assumption Agreement and all other documents necessary
to assume joint and several liability as to the Obligations, (ii) is owned, in
both economic interest and voting rights, by ALFA in an amount exceeding 50%,
and (iii) is owned by ALFA in a proportion sufficient to allow ALFA to Control
the Subsidiary, including the right to cause the Subsidiary to make lawful
distributions of income, and the financial interest of ALFA therein is, in
Agent’s reasonable judgment, freely alienable by ALFA through a security
interest granted therein or otherwise.

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

“Permitted Acquisition” means the acquisition (by asset purchase, stock
purchase, merger or otherwise, subject to the other requirements of this
definition set forth below) by ALFA or another Consolidated Entity of the assets
of a Person in the ordinary course of business in an aggregate amount not to
exceed $25,000,000, which purchase meets all of the following criteria:

(a) The form of the acquisition shall have been of the assets of any such Person
(by merger or otherwise) or, if for stock or other equity interest, the target
acquired shall become a Participating Entity concurrently with the closing of
the acquisition.

(b) ALFA shall have delivered to Agent, prior to closing the acquisition,
unaudited pro forma financial statements demonstrating continued compliance with
all covenants in this Agreement following the acquisition.

(c) The business of the Permitted Acquisition is in the same or related line of
business as the Borrowers.

(d) The Permitted Acquisition shall have been approved by the Board of Directors
or other governing body of the company or business to be acquired or holding the
assets to be acquired.

“Permitted Encumbrances” means all of the following:

(a) Encumbrances securing the payment of any of the Obligations.

 

10



--------------------------------------------------------------------------------

(b) Encumbrances securing taxes, assessments, or other governmental charges not
yet due or which are being contested in good faith by appropriate action
promptly initiated and diligently conducted, if Borrowers have made reserve
therefor as required by GAAP.

(c) Mechanics’, repairmen’s, materialmen’s, warehousemen’s, landlords’ and other
like liens arising by operation of law securing accounts that are not
delinquent.

(d) Encumbrances on real property used by Borrowers not securing monetary
obligations, provided that the Encumbrances are of a type customarily placed on
real property and do not materially impair the value of the affected property.

(e) Pledges or deposits in the ordinary course of business to secure
nondelinquent obligations under workman’s compensation or unemployment laws or
similar legislation or to secure the performance of leases or contracts entered
into in the ordinary course of business.

(f) Purchase Money Security Interests, to the extent permitted by Section 6.1.6
hereof.

(g) Encumbrances set forth on Exhibit A.

“Person” (whether or not capitalized) means any individual, corporation,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government, limited liability company, governmental
agency or political subdivision thereof, or any other form of entity.

“Plan” means any employee benefit or other plan established or maintained, or to
which contributions have been made, by ALFA or any Subsidiary and covered by
Title IV of ERISA or to which Section 412 of the IRC applies.

“Prime Rate” shall be that rate announced by Agent from time to time as its
Prime Rate and is one of several interest rate bases used by Agent. Lenders and
Agent lend at rates both above and below Agent’s Prime Rate and Borrowers
acknowledge that the Prime Rate is not represented or intended to be the lowest
or most favorable rate of interest offered by any Lender or Agent.

“Prime Rate Loan” means a Committed Loan for which ALFA has elected application
of an interest rate based on the Prime Rate.

“Pro Rata” or “Pro Rata Share” of any amount means, with respect to any Lender
at any time, the product of (i) such amount, multiplied by (ii) such Lender’s
Revolving Credit Percentage at such time of the Revolving Credit Facility;
provided however, if at a time of determination there are principal amounts
outstanding under the Committed Loans, and if any Lender has failed to fund any
unrepaid Committed Loan that was funded by any other Lender or Lenders, this
apportionment shall be determined according to the respective total principal
amounts of the Committed Loans held by the respective Lenders rather than by
their Revolving Credit Commitments.

 

11



--------------------------------------------------------------------------------

“Property” or “Properties” means any interest in any kind of property, whether
real, personal, or mixed, or tangible or intangible.

“Purchase Money Debt” means a Liability that is secured by a Purchase Money
Security Interest.

“Purchase Money Security Interest” means an Encumbrance on specific equipment
(including the Encumbrance arising under a Capital Lease), provided that (i) the
Liability secured by any such Encumbrance shall have arisen at the time of the
acquisition thereof and shall not exceed 100% of the cost of the equipment to
the entity acquiring the same, and (ii) each such Encumbrance shall attach only
to the equipment acquired with the proceeds of the Liability secured thereby.

“Ratio of Losses” means the ratio of losses (net of recoveries) on Financial’s
loan and lease receivables portfolio as reported on Financial’s income statement
divided by the sum of Financial’s loan loss reserve accounts.

“Regulatory Change” means on or after the Closing Date, the adoption of any
applicable law, rule or regulation, or any change in any applicable law, rule or
regulation, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof.

“Reimbursement Obligations” has the meaning assigned in Section 2.17.2 of this
Agreement.

“Required Lenders” means, at any time, the Lenders owning or holding 662/3% or
more of the sum of (i) the then aggregate principal amount of the Revolving
Credit Commitments then outstanding plus (ii) the then aggregate Letter of
Credit Liabilities; or, if no Loans or Letters of Credits are then outstanding,
the Lenders with 662/3% or more of the aggregate of all Revolving Credit
Commitments at such time; or, provided, however, if any Lender has failed to
fund any unrepaid Committed Loan that was funded by any other Lender or Lenders,
this determination shall be made according to Lenders holding the required
percentage of principal amounts of the Committed Loans rather than by the
outstanding Revolving Credit Commitments.

“Revolving Credit Commitment” means, with respect to any Lender at any time, the
obligations of such Lender to make Committed Loans pursuant to Section 2.7
hereof in the amount set forth under such Lender’s name on its signature page
hereto under the caption “Revolving Credit Commitment” or if such Lender has
entered into one or more Assignment and Acceptances, the amount set forth for
such Lender at such time in the register maintained by the Agent pursuant to
Section 10.11 as such Lender’s “Revolving Credit Commitment” as such amount may
be reduced at or prior to such time pursuant to the terms hereof.

“Revolving Credit Facility” means the revolving line of credit established by
the Lenders under Article II.

 

12



--------------------------------------------------------------------------------

“Revolving Credit Percentage” means, with respect to any Lender at any time, a
fraction (expressed as a percentage) the numerator of which is the Revolving
Credit Commitment of such Lender at such time and denominator of which is the
Total Revolving Credit Commitment at such time; provided that if the Revolving
Credit Percentage of any Lender is to be determined after the Revolving Credit
Commitments have been terminated, then such Revolving Credit Percentage shall be
determined immediately prior (and without giving effect) to such termination.

“Solvent” shall mean, as to any Person, that as of any date of determination,
(i) the then fair value of the assets of such Person is (a) greater than the
then total amount of liabilities (including subordinated liabilities) of such
Person and (b) greater than the amount that will be required to pay such
Person’s probable liability on such Person’s then existing debts as they become
absolute and matured, (ii) such Person’s capital is not unreasonably small in
relation to its business, and (iii) such Person has not incurred and does not
intend to incur, or believe or reasonably should believe that it will incur,
debts beyond its ability to pay such debts as they become due.

“Subordinated Debt” means any unsecured Liability that is subordinated as to
payment, liquidation, collection and collection in bankruptcy to the Obligations
of Borrowers to Lenders pursuant to subordination documentation in form and
substance acceptable to the Required Lenders.

“Subsidiary” means any present or future corporation, joint venture, limited
liability company, or partnership, at least a majority of whose outstanding
voting stock or other voting securities or interests shall at the time be owned
directly or indirectly by any Borrower.

“Swingline Borrowing Notice” has the meaning assigned in Section 2.18.3(b)
hereof.

“Swingline Lender” means AmSouth Bank, an Alabama banking corporation.

“Swingline Loan” means a loan advanced under Section 2.18 hereof, and funded
under the Revolving Credit Facility.

“Swingline Note” means the promissory note of the Borrowers in substantially the
form of Schedule 2.18.2 hereto executed and delivered to the Swingline Lender,
together with any amendments, modifications and supplements thereto and
restatements thereof.

“Taxes” means all taxes and assessments, whether general or special, ordinary or
extraordinary, or foreseen or unforeseen, which at any time may be assessed,
levied, confirmed or imposed on the Consolidated Entities or on any of their
properties or assets or any part thereof or in respect of any of their
franchises, businesses, income or profits.

“Total Revolving Credit Commitment” means, at any time, the sum of the Revolving
Credit Commitments of all Lenders at such time.

“Unmatured Default” means any event or condition that, but for the giving of any
required notice by Agent and/or the passing of time, would be an Event of
Default hereunder.

 

13



--------------------------------------------------------------------------------

1.2 Terms Generally.

1.2.1 Computations: Accounting Principles. Where the character or amount of any
asset or liability or item of income or expense is required to be determined, or
any consolidation or other accounting computation is required to be made for the
purposes of this Agreement, such determination or calculation, to the extent
applicable and except as otherwise specified in this Agreement, shall be made in
accordance with GAAP. If a change in GAAP after the date of this Agreement would
require a change affecting the calculation of any requirement under this
Agreement, then Agent and Borrowers shall negotiate in good faith for the
amendment of the affected requirements; provided, however, until and unless such
an amendment is agreed upon, the requirements of this Agreement shall remain as
written and compliance therewith shall be determined according to GAAP as in
effect prior to the change.

1.2.2 Gender and Number. Words used herein indicating, gender or number shall be
read as context may require.

1.2.3 References Include Successors. References herein to specific Laws,
regulatory bodies, parties or agreements also refer to any successor Laws,
regulatory bodies, and parties, and to all modifications, extensions, renewals
and restatements of agreements.

1.2.4 References to this Agreement. “Herein,” “hereof” and words of similar
import refer to this Agreement as a whole and not to any particular provision
hereof, unless otherwise expressly stated.

1.2.5 Limitations of Knowledge. Certain representations and warranties are made
herein to the Best of Borrowers’ Knowledge. These limitations reflect only
Borrowers’ special interest in disclosing that no targeted diligence has been
performed as to these matters in connection with this Agreement.

1.2.6 Classes and Types of Loans. Loans hereunder are distinguished by “Class”
and “Type”. The “Class” of a Loan refers to whether such Loan is a Competitive
Bid Loan or a Committed Loan, each of which constitutes a Class. The “Type” of a
Loan refers to whether such Loan is a Base Rate Loan, a LIBOR Loan or an
Absolute Rate Loan, each of which constitutes a Type. Loans may be identified by
both Class and Type.

1.3 Participating Entities.

1.3.1 Attorney-in-Fact. Each Participating Entity, separately and severally,
hereby appoints and designates ALFA as its agent and attorney-in-fact to act on
behalf of it for all purposes of the Credit Documents. ALFA shall have authority
to exercise on behalf of each Participating Entity all rights and powers that
ALFA deems necessary, incidental or convenient in connection with the Credit
Documents, including the authority to execute and deliver certificates,
documents, agreements and other instruments referred to or provided for in the
Credit Documents, request Letters of Credit

 

14



--------------------------------------------------------------------------------

and Loans and elect interest rate options hereunder, receive all proceeds of
Letters of Credit and Loans, give all notices, approvals and consents required
or requested from time to time by the Lenders and take any other actions and
steps that each Participating Entity could take for its own account in
connection with the Credit Documents from time to time, it being the intent of
each Participating Entity to grant to ALFA plenary power to act on behalf of
each Participating Entity in connection with and pursuant to the Credit
Documents. The appointment of ALFA as agent and attorney-in-fact for each
Participating Entity hereunder shall be coupled with an interest and be
irrevocable so long as any Credit Document shall remain in effect. Neither the
Agent nor the Lenders need obtain any Participating Entity’s consent or approval
for any act taken by ALFA pursuant to any Credit Document, and all such acts
shall bind and obligate ALFA and each Participating Entity, jointly and
severally. Each Participating Entity forever waives and releases any claim
(whether now or hereafter arising) against the Lenders based on any claim of
ALFA’s lack of authority to act on behalf of each Participating Entity in
connection with the Credit Documents.

1.3.2 Liability Limitation. Each of the Participating Entities, and by its
acceptance of this Agreement, the Lenders hereby confirm that it is the
intention of all such Persons that this Agreement and the Obligations of each of
the Participating Entities hereunder not constitute a fraudulent transfer or
conveyance for purposes of the United States Federal Bankruptcy Code, the
Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any
similar governmental requirement covering the protection of creditors’ rights or
the relief of debtors to the extent applicable to this Agreement and the
Obligations of each of the Participating Entities hereunder. To effectuate the
foregoing intention, each of the Participating Entities, the Agent and the
Lenders hereby irrevocably agree that the Obligations and all of the other
liabilities of each of the Participating Entities under this Agreement shall be
limited to the maximum amount as will, after giving effect to such maximum
amount and all of the other contingent and fixed liabilities of such
Participating Entities that are relevant under such Laws, and after giving
effect to any collections from, any rights to receive contributions from, or any
payment made by or on behalf of any of the other Participating Entities in
respect of the Obligations of such other Participating Entities under this
Agreement, result in the Obligations and all of the other liabilities of each of
the Participating Entities under this Agreement not constituting a fraudulent
transfer or conveyance.

1.3.3 Informed Consent. Each Initial Participating Entity (i) acknowledges that
it has had full and complete access to the underlying papers relating to the
Obligations and all other papers executed by any person in connection with the
Obligations, has reviewed them and is fully aware of the meaning and effect of
their contents; (ii) is fully informed of all circumstances that bear upon the
risks of executing this Agreement and the other Credit Documents that a diligent
inquiry would reveal; (iii) has adequate means to obtain from ALFA on a
continuing basis information concerning ALFA’s financial condition and is not
depending on the Agent or the Lenders to provide such information, now or in the
future; and (iv) agrees that neither the Agent nor the Lenders shall have any
obligation to advise or notify it or to provide it with any data or information.

1.3.4 Joint and Several Obligations. Each Initial Participating Entity hereby
agrees that its obligations and liabilities with respect to the Obligations are
joint and several with ALFA, continuing, absolute and unconditional (subject to
the provisions of Section 1.3.2). Without limiting

 

15



--------------------------------------------------------------------------------

the generality of the foregoing, the obligations and liabilities of each Initial
Participating Entity with respect to the Obligations shall not be released,
discharged, impaired, modified or in any way affected by (i) the invalidity or
unenforceability of any Credit Document, (ii) the failure of the Agent or the
Lenders to give each Initial Participating Entity a copy of any notice given to
ALFA, (iii) any modification, amendment or supplement of any obligation,
covenant or agreement contained in any Credit Document, (iv) any compromise,
settlement, release or termination of any obligation, covenant or agreement in
any Credit Document, (v) any waiver of payment, performance or observance by or
in favor of ALFA of any obligation, covenant or agreement under any Credit
Document, (vi) any consent, extension, indulgence or other action or inaction,
or any exercise or non-exercise of any right, remedy or privilege with respect
to any Credit Document, (vii) the extension of time for payment or performance
of any of the Obligations, or (viii) any other matter that might otherwise be
raised in avoidance of, or in defense against an action to enforce, the
obligations of each Initial Participating Entity under this Agreement, the
Loans, the Notes or any other Credit Document.

1.3.5 Subrogation and Contribution Agreement. None of the Borrowers will
exercise any rights that it may have or acquire by way of subrogation under this
Agreement or any of the other Credit Documents or the Second Amended and
Restated Subrogation and Contribution Agreement referred to below, by any
payment made hereunder or under any of the other Credit Documents or otherwise,
until all the Obligations have been paid in full and this Agreement has been
terminated and is no longer subject to reinstatement under this Agreement. If
any amount shall be paid to a Borrower on account of any such subrogation rights
at any time when all of the Obligations shall not have been paid in full and
this Agreement terminated, such amount shall be held in trust for the benefit of
the Lenders and shall be paid forthwith to the Lenders to be credited and
applied upon the Obligations, whether matured or unmatured, in accordance with
the terms of the Credit Documents. The Borrowers will not amend or waive any
provision of the Second Amended and Restated Subrogation and Contribution
Agreement dated the Closing Date entered into by the Borrowers nor consent to
any departure from such Second Amended and Restated Subrogation and Contribution
Agreement, without having obtained the prior written consent of the Required
Lenders to such amendment, waiver or consent.

1.3.6 Assumption Agreement. Each Person that is to become after the Closing Date
a Participating Entity shall, at the time it is to become a Participating
Entity, execute and deliver to the Agent, in accordance with the provisions of
Section 3.3, an Assumption Agreement in the form attached hereto as Schedule
1.3.6 (“Assumption Agreement”).

II. LOANS

Concurrently with the execution of this Agreement, Lenders agree on a several
basis, and not on a joint basis, in accordance with their respective
Commitments, to make the Loans to Borrowers, under the following terms and
conditions:

 

16



--------------------------------------------------------------------------------

2.1 Competitive Bid Loans.

(a) In addition to borrowings of Committed Loans described below, at any time
prior to the Maturity Date the Borrowers may request the Lenders to make offers
to make Competitive Bid Loans to the Borrowers. The Lenders may, but shall have
no obligation to, make such offers and the Borrowers may, but shall have no
obligation to, accept any such offers in the manner set forth in this
Section 2.1. Competitive Bid Loans shall be Absolute Rate Loans, provided that:

(i) there may be no more than seven different Interest Periods for both
Committed Loans and Competitive Bid Loans combined outstanding at the same time
(for which purpose Interest Periods described in different lettered clauses of
the definition of the term “Interest Period” shall be deemed to be different
Interest Periods even if they are coterminous); and

(ii) the aggregate principal amount of all Competitive Bid Loans, together with
the sum of the Letter of Credit Liabilities, the aggregate principal amount of
all outstanding Committed Loans and Swingline Loans and the total outstandings
under ALFA’s commercial paper and variable rate demand note programs shall not
exceed the aggregate amount of the Total Revolving Credit Commitment at such
time.

(b) When the Borrowers wish to request offers to make Competitive Bid Loans,
ALFA shall give the Agent (which shall promptly notify the Lenders) notice (a
“Competitive Bid Quote Request”) to be received by the Agent not later than
10:00 a.m. Montgomery, Alabama time, on the Business Day next preceding the date
of borrowing proposed therein (or such other time and date as ALFA and the
Agent, with the consent of the Required Lenders, may approve). ALFA may request
offers to make Competitive Bid Loans for not more than two (2) different
Interest Periods in a single Competitive Bid Quote Request (for which purpose
Interest Periods in different lettered clauses of the definition of the term
“Interest Period” shall be deemed to be different Interest Periods even if they
are coterminous); provided that the request for each separate Interest Period
shall constitute a separate Competitive Bid Quote Request for a separate
borrowing (a “Competitive Bid Borrowing”), and there shall not be outstanding at
any one time more than three Competitive Bid Borrowings. Each Competitive Bid
Quote Request shall be substantially in the form of Schedule 2.1(b) hereto and
shall specify as to each Competitive Bid Borrowing:

(i) the proposed date of such borrowing, which shall be a Business Day;

(ii) the aggregate amount of such Competitive Bid Borrowing, which shall be at
least $10,000,000 and in multiples of $1,000,000 but shall not cause the limits
specified in Section 2.1(a) hereof to be exceeded;

(iii) the duration of the Interest Period applicable thereto; and

(iv) the date on which the Competitive Bid Quote is to be submitted (the
“Quotation Date”).

 

17



--------------------------------------------------------------------------------

Except as otherwise provided in this Section 2.1(b), no Competitive Bid Quote
Request shall be given within five (5) Business Days (or such other number of
days as ALFA and the Agent, with the consent of the Required Lenders, may
approve) of any other Competitive Quote Request.

(c) (i) Each Lender may submit one or more Competitive Bid Quotes, each
containing an offer to make a Competitive Bid Loan in response to any
Competitive Bid Quote Request; provided that, if ALFA’s request under
Section 2.1(b) hereof specified more than one Interest Period, such Lender may
make a single submission containing one or more Competitive Bid Quotes for each
such Interest Period. Each Competitive Bid Quote must be submitted to the Agent
not later than 10:00 a.m. Montgomery, Alabama time on the Quotation Date (or
such other time and date as ALFA and the Agent, with the consent of the Required
Lenders, may approve), provided that AmSouth may submit a Competitive Bid Quote
only if it notifies ALFA of the terms of the offer contained therein not later
than 8:45 a.m. Montgomery, Alabama time on the Quotation Date. Any Competitive
Bid Quote so made shall be irrevocable except with the consent of the Agent
given on the instructions of the Borrowers.

(ii) Each Competitive Bid Quote shall be substantially in the form of Schedule
2.1(c) hereto and shall specify:

(A) the proposed date of borrowing and the Interest Period therefor;

(B) the principal amount of the Competitive Bid Loan for which each such
Competitive Bid Quote is being made, which principal amount shall be at least
$10,000,000 (or a larger multiple of $1,000,000); provided that the aggregate
principal amount of all Competitive Bid Loans for which a Lender submits
Competitive Bid Quotes may not exceed the principal amount of the Competitive
Bid Borrowing for a particular Interest Period for which offers were requested;

(C) the rate of interest per annum (rounded upwards, if necessary, to the
nearest 1/10,000th of 1%) offered for each such Competitive Bid Loan (the
“Absolute Rate”); and

(D) the identity of the quoting Lender.

Unless otherwise agreed by the Agent and ALFA, no Competitive Bid Quote shall
contain qualifying, conditional or similar language or propose terms other than
or in addition to those set forth in the applicable Competitive Bid Quote
Request and, in particular, no Competitive Bid Quote may be conditioned upon
acceptance by ALFA of all (or some specified minimum) of the principal amount of
the Competitive Bid Loan for which such Competitive Bid Quote is being made.

(d) The Agent shall, as promptly as practicable after a Competitive Bid Quote is
submitted (but in any event not later than 10:30 a.m. Montgomery, Alabama time
on the Quotation Date), notify ALFA of the terms (i) of any Competitive Bid
Quote submitted by a Lender that is in accordance with Section 2.1(c) and
(ii) of any Competitive Bid Quote that amends, modifies or is

 

18



--------------------------------------------------------------------------------

otherwise inconsistent with a previous Competitive Bid Quote submitted by such
Lender with respect to the same Competitive Bid Quote Request. Any such
subsequent Competitive Bid Quote shall be disregarded by the Agent unless such
subsequent Competitive Bid Quote is submitted solely to correct a manifest error
in such former Competitive Bid Quote. The Agent’s notice to ALFA shall specify
(A) the aggregate principal amount of the Competitive Bid Borrowing for which
Competitive Bid Quotes have been received and (B) the respective principal
amounts and Absolute Rates, so offered by each Lender (identifying the Lender
that made each Competitive Bid Quote).

(e) Not later than 11:30 a.m. Montgomery, Alabama time on the Quotation Date (or
such other time and date as ALFA and the Agent, with the consent of the Required
Lenders, may approve), ALFA shall notify the Agent of its acceptance or
nonacceptance of the offers submitted pursuant to Section 2.1(d) hereof (and the
failure of ALFA to give such notice by such time shall constitute nonacceptance)
and the Agent shall promptly notify each affected Lender. In the case of
acceptance, such notice shall specify the aggregate principal amount of offers
for each Interest Period that are accepted. ALFA may accept any Competitive Bid
Quote in whole or in part (provided that any Competitive Bid Quote accepted in
part shall be at least $10,000,000 or a larger multiple of $1,000,000); provided
that:

(i) the aggregate principal amount of each Competitive Bid Borrowing may not
exceed the applicable amount set forth in the related Competitive Bid Quote
Request;

(ii) the aggregate principal amount of each Competitive Bid Borrowing shall be
at least $10,000,000 (or a larger multiple of $1,000,000) but shall not cause
the limits specified in Section 2.1(a) hereof to be exceeded;

(iii) acceptance of offers may be made only in ascending order of Absolute
Rates, in each case beginning with the lowest rate so offered; and

(iv) ALFA may not accept any offer where the Agent has correctly advised ALFA
that such offer fails to comply with Section 2.1(c) hereof or otherwise fails to
comply with the requirements of this Agreement (including Section 2.1(a)
hereof).

If offers are made by two or more Lenders with the same Absolute Rates for a
greater aggregate principal amount than the amount with respect to which offers
are accepted for the related Interest Period after the acceptance of all offers,
if any, of all lower Absolute Rates, offered by any Lender for such related
Interest Period, the principal amount of Competitive Bid Loans with respect to
which such offers are accepted shall be allocated by ALFA among such Lenders as
nearly as possible (in amounts of at least $1,000,000 or larger multiples of
$100,000) in proportion to the aggregate principal amount of such offers.
Determinations by ALFA of the amounts of Competitive Bid Loans and the lowest
bid after adjustment as provided in Section 2.1(e)(iii) shall be conclusive in
the absence of manifest error.

(f) Any Lender whose offer to make any Competitive Bid Loan has been accepted
shall, not later than noon Montgomery, Alabama time on the date specified for
the making of such

 

19



--------------------------------------------------------------------------------

Competitive Bid Loan, make the amount of such Competitive Bid Loan available to
the Agent in immediately available funds for the account of the Borrowers. The
amount so received by the Agent shall, subject to the terms and conditions of
this Agreement, be made available to the Borrowers on such date by depositing
the same in immediately available funds in an account of the Borrowers
maintained at the principal office of the Agent.

2.2 Competitive Bid Notes. The Competitive Bid Loans made by any Lender shall be
evidenced by a single promissory note of the Borrowers substantially in the form
of Schedule 2.2 hereto, dated the Closing Date, payable to such Lender and
otherwise duly completed.

2.3 Amount of Committed Loan. The principal indebtedness of Borrowers to Lenders
having a Revolving Credit Commitment shall not exceed Three Hundred Million and
No/100 Dollars ($300,000,000.00) less the sum of the outstanding Letter of
Credit Liabilities and the principal balance of Swingline Loans outstanding from
time to time.

2.4 Use of Proceeds. The proceeds of the Loans shall be used by Borrowers for
general corporate purposes including (i) Permitted Acquisitions, (ii) share
repurchases, (iii) a commercial paper back up line, (iv) Letters of Credit,
(v) liquidity support for a variable rate demand note program, and (vi) seasonal
working capital purposes.

2.5 Committed Notes. Borrowers’ obligations under the Committed Loans shall be
evidenced by Committed Notes in favor of the respective Lenders in the form
included as Schedule 2.5 hereto payable to each Lender for its Revolving Credit
Commitment.

2.6 Separate Commitments of Lenders. Borrowers acknowledge that each Lender’s
Commitment to fund its portion of the Loans is made by each Lender severally,
and neither Agent nor any Lender shall be liable for the failure of another
Lender to timely perform under this Agreement.

2.7 Advances of Committed Loans. Subject to the terms and conditions of this
Agreement, Borrowers may borrow, repay and reborrow Committed Loans, provided
that the outstanding principal balance of the Committed Loans together with the
sum of the Letter of Credit Liabilities, the aggregate principal amount of all
outstanding Competitive Bid Loans and Swingline Loans and the total outstandings
under ALFA’s commercial paper and variable rate demand note programs shall not
at any time exceed the amounts permitted under Section 2.3 above. The unpaid
principal amount of all Loans hereunder shall not exceed the Total Revolving
Credit Commitment, and each Committed Loan made hereunder shall be allocated pro
rata among the Lenders based upon their Revolving Credit Percentage regardless
of amounts outstanding under Competitive Bid Loans. Committed Loans shall be
disbursed as follows:

 

20



--------------------------------------------------------------------------------

2.7.1 Committed Loans Advanced Pursuant to Borrowing Notices.

2.7.1(a) Applicability. Committed Loans may be LIBOR Loans, Prime Rate Loans, or
a combination thereof, and the funding thereof shall be subject to this
Section 2.7.1.

2.7.1(b) Borrowing Notices. As long as Borrowers meet the conditions for funding
stated in this Agreement, ALFA, on behalf of the Borrowers, may submit requests
for Committed Loans (“Borrowing Notices”) to Agent. All requests shall be made
in writing (or by telephone, subject to such security procedures as Agent may
require from time to time, provided that all telephonic notices shall be
confirmed by written Borrowing Notices within one (1) Business Day) and shall
specify the proposed disbursement date for the requested Committed Loan; the
amount of the Committed Loan; the purpose of the Loan (characterized in
accordance with Section 2.4 above); the type of Committed Loan, i.e., LIBOR Loan
or Prime Rate Loan; and if a LIBOR Loan, the designated Interest Period. Each
Borrowing Notice shall irrevocably obligate Borrowers to accept the Committed
Loan requested thereby. Borrowing Notices shall be in the form of
Schedule 2.7.1(b) hereto or such other form as Agent may from time to time
require.

2.7.1(c) Funding of Committed Loans. Lenders shall fund their respective
portions of requested Committed Loans on the next following Banking Day after
the Banking Day of Agent’s receipt of the Borrowing Notice, in the case of Prime
Rate Loans, and on the second (2nd) Banking Day following the Banking Day of
Agent’s receipt of the Borrowing Notice, in the case of LIBOR Loans. All funds
shall be disbursed directly into an account maintained by ALFA with Agent.
Borrowers agree that if any Lender elects to fund any requested Committed
Loan(s) sooner after requested than is required hereunder, the Lender may
nevertheless use the entire response period allowed hereunder upon receipt of
any subsequent request, at the Lender’s sole option.

2.7.1(d) Prime Rate Loan Limitations. Individual Prime Rate Loans shall be in
the minimum amount of One Hundred Thousand and No/100 Dollars ($100,000.00)
each. Any number of Prime Rate Loans may be outstanding at any one time.

2.7.1(e) LIBOR Loan Limitations. Individual LIBOR Loans shall be in the minimum
amount of Five Million and No/100 Dollars ($5,000,000.00) each or a larger
integral multiple of $1,000,000. No more than five (5) LIBOR Loans may be
outstanding under the Committed Loan.

2.7.1(f) Additional Limitation on LIBOR Interest Periods. Notwithstanding
anything to the contrary in this Agreement, if an Unmatured Event of Default or
an Event of Default shall have occurred and be continuing, no additional LIBOR
Loans may be created or continued and no Prime Rate Loan may be converted into a
LIBOR Loan.

2.7.2 Conversion of Committed Loans. ALFA, on behalf of the Borrowers, shall
have the right, on prior irrevocable written notice to Agent given two
(2) Banking Days prior to the date of any requested conversion, to convert any
Prime Rate Loan or LIBOR Loan into a Committed Loan of another type, or to
continue any LIBOR Loan for another Interest Period, subject in each case to the
following:

 

21



--------------------------------------------------------------------------------

2.7.2(a) Application of Committed Loans. Each conversion shall be effected by
applying the proceeds of the new LIBOR Loan and/or Prime Rate Loan, as the case
may be, to the Committed Loan (or portion thereof) being converted.

2.7.2(b) Notices of Conversions. Each notice pursuant to this subsection 2.7.2
shall be irrevocable and shall refer to this Agreement and specify the identity
and principal amount of the particular Committed Loan that ALFA requests be
converted or continued; if such notice requests conversion, the date of such
conversion (which shall be a Business Day); and if a Loan is to be converted to
a LIBOR Loan or a LIBOR Loan is to be continued, the Interest Period with
respect thereto. No LIBOR Loan shall be converted at any time other than at the
end of the Interest Period applicable thereto, except in accordance with
Section 2.13 hereof. Conversion notices shall be in the form attached as
Schedule 2.7.2(b) hereto.

2.7.3 Absence of Election. If ALFA fails to give Agent notice to continue any
LIBOR Loan for a subsequent period, such LIBOR Loan (unless repaid) shall
automatically be converted into a Prime Rate Loan. If ALFA fails to specify in
any Borrowing Notice the type of borrowing or, in the case of a LIBOR Loan, the
applicable Interest Period, ALFA will be deemed to have requested a Prime Rate
Loan.

2.7.4 Implied Representations Upon Request for Loan. Upon making any request for
any Loan, Borrowers shall be deemed to have warranted to Agent and Lenders that
all conditions to funding set forth in Article III hereof are satisfied.

2.7.5 Advance Not Waiver. Any Lender’s making of any Committed Loan that it is
not obligated to make under any provision of Article III hereof or any other
provision hereof shall not be construed as a waiver of the Lenders’ right to
withhold future Committed Loans, declare an Event of Default, or otherwise
demand strict compliance with this Agreement, acting through Agent as permitted
by the terms hereof.

2.7.6 Draws by Debit Memorandum. Agent may cause Lenders to draw amounts that
may be available under the Committed Loan to pay any Obligation that is not
otherwise timely paid.

2.8 Interest. Interest shall accrue on each Loan as follows:

2.8.1 Prime Rate Loans. Interest shall accrue on each Prime Rate Loan at an
annual rate equal to the Prime Rate, said rate to change contemporaneously with
any change in the Prime Rate.

2.8.2 LIBOR Loans. Interest shall accrue on each LIBOR Loan at a rate equal to
the LIBO Rate for the selected Interest Period plus the Applicable LIBO Rate
Margin.

2.8.3 Competitive Bid Loans. Interest shall accrue on each Absolute Rate Loan at
a rate equal to the Absolute Rate for the selected Interest Period.

 

22



--------------------------------------------------------------------------------

2.8.4 Additional Interest on LIBOR Loans. In addition to the interest described
above, Borrowers shall pay to Lenders, if and so long as Lenders shall be
required under regulations of the Board of Governors of the Federal Reserve
System to maintain reserves with respect to liabilities or assets consisting of
or including LIBOR Liabilities, additional interest on the unpaid principal
amount of each LIBOR Loan, from the date of such advance until said principal
amount is paid in full, at an interest rate per annum equal at all times to the
remainder obtained by subtracting (i) the LIBO Rate for the Interest Period from
(ii) the rate obtained by dividing the LIBO Rate by a percentage equal to 100%
minus the LIBO Rate Reserve Percentage for such Interest Period. This additional
interest shall be payable on each date on which interest is payable. The amount
of additional interest shall be determined by each Lender, who shall notify
Borrowers and Agent thereof and whose determination shall be conclusive, absent
manifest error.

2.8.5 Calculation of Interest. Interest for Loans shall be computed on the basis
of a 360-day year counting the actual number of days elapsed. Interest shall
accrue on the Business Day a Loan is extended and shall accrue through the
Banking Day prior to the Banking Day on which it is repaid.

2.8.6 Default Rate. Notwithstanding the foregoing, upon the occurrence of an
Event of Default and during the continuation of such Event of Default, interest
shall be charged at the Default Rate, regardless of whether Lenders have elected
to exercise any other remedies available to Lenders, including, without
limitation, acceleration of the maturity of the outstanding principal of the
Committed Loans. All such interest shall be paid without demand on the Interest
Payment Dates applicable to Prime Rate Loans.

2.8.7 Payment of Interest. Interest for Loans shall be due and payable in
arrears, without notice, on each Interest Payment Date.

2.8.8 Usury Savings Provision. It is the intention of the parties that all
charges under or in connection with this Agreement and the Obligations, however
denominated, and including (without limitation) all interest, commitment fees,
late charges and loan charges, shall be limited to the Maximum Lawful Amount.
Such charges hereunder shall be characterized and all provisions of the Credit
Documents shall be construed as to uphold the validity of charges provided for
therein to the fullest possible extent. Additionally, all charges hereunder
shall be spread over the full permitted term of the Obligations for the purpose
of determining the effective rate thereof to the fullest possible extent,
without regard to prepayment of or the right to prepay the Obligations. If for
any reason whatsoever, however, any charges paid or contracted to be paid in
respect of the Obligations shall exceed the Maximum Lawful Amount, then, without
any specific action by Lenders, Agent or Borrowers, the obligation to pay such
interest and/or other charges shall be reduced to the Maximum Lawful Amount in
effect from time to time and any amounts collected by Lenders that exceed the
Maximum Lawful Amount shall be applied to the reduction of the principal balance
of the Obligations and/or refunded to Borrowers so that at no time shall the
interest or loan charges paid or payable in respect of the Obligations exceed
the Maximum Lawful Amount. This provision shall control every other provision
herein and in any and all other agreements and instruments now existing or
hereafter arising between Borrowers and Lenders with respect to the Obligations.

 

23



--------------------------------------------------------------------------------

2.9 Alternate Rate of Interest if LIBOR Unavailable. In the event, and on each
occasion, that on the date of commencement of any Interest Period for a LIBOR
Loan, a Lender shall have determined (i) that dollar deposits in the amount of
the requested principal amount of such LIBOR Loan are not generally available in
the London Interbank Market; (ii) that the rate at which such dollar deposits
are being offered will not adequately and fairly reflect the cost to such Lender
of making or maintaining such LIBOR Loan during such Interest Period; or
(iii) that reasonable means do not exist for ascertaining the LIBO Rate, such
Lender shall, as soon as practicable thereafter, give written or telephonic
notice of such determination to Borrowers. In the event of any such
determination, any request by Borrowers for a LIBOR Loan under this Agreement
shall, until the circumstances giving rise to such notice no longer exist, be
deemed to be a request for a Prime Rate Loan. Each determination by such Lender
hereunder shall be conclusive absent manifest error.

2.10 Change in Circumstances.

2.10.1 Imposition of Requirements. Notwithstanding any other provision herein,
if after the date of this Agreement any change in applicable Laws or in the
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof (whether or not having the
force of Law) shall change the basis of taxation of payments to a Lender under
any LIBOR Loan made by the Lender or any other fees or amounts payable hereunder
(other than taxes imposed on the overall net income, gross receipts or added
value of a Lender by the country in which the Lender is located, or by the
jurisdiction in which a Lender has its principal office, or by any political
subdivision or taxing authority therein), or shall impose, modify or deem
applicable any reserve requirement, special deposit, insurance charge (including
FDIC insurance on LIBOR Liabilities) or similar requirement against assets of,
deposits with or for the account of, or credit extended by, a Lender or shall
impose on a Lender or the London Interbank Market any other condition affecting
this Agreement or LIBOR Loans made by a Lender, and the result of any of the
foregoing shall be to increase the cost to the Lender of making or maintaining
its LIBOR Loan or to reduce the amount of any sum received or receivable by a
Lender hereunder (whether of principal, interest or otherwise) in respect
thereof by an amount deemed by the affected Lender to be material, then
Borrowers will pay to such Lender such additional amount or amounts as will
compensate the Lender for such additional costs of reduction.

2.10.2 Other Changes. If either (i) the introduction of, or any change in, or in
the interpretation of, any United States or foreign Law; or (ii) compliance with
any directive, guidelines or request from any central bank or other United
States or foreign Governmental Authority (whether or not having the force of
law) promulgated or made after the date hereof, affects or would affect the
amount of capital required or expected to be maintained by a Lender (or any
lending office of a Lender) or any corporation directly or indirectly owning or
controlling a Lender (or any lending office of a Lender) based upon the
existence of this Agreement, and the Lender shall have determined that such
introduction, change or compliance has or would have the effect of reducing the
rate of return on the Lender’s capital or on the capital of such owning

 

24



--------------------------------------------------------------------------------

or controlling corporation as a consequence of its obligations hereunder
(including its Commitment) to a level below that which the Lender or such owning
or controlling corporation could have achieved but for such introduction, change
or compliance (after taking into account that Lender’s policies or the policies
of such owning or controlling corporation, as the case may be, regarding capital
adequacy) by an amount deemed by the Lender (in its sole discretion) to be
material, then, from time to time, Borrowers shall pay to the Lender such
additional amount or amounts as will compensate the Lender for such reduction
attributable to making, funding and maintaining its Commitment and Loans
hereunder.

2.10.3 Computation of Amounts. A certificate of a Lender setting forth the basis
and method of computation of such amount or amounts specified in Sections 2.10.1
and 2.10.2 hereof as shall be necessary to compensate the Lender (or its
participating banks) as specified above, as the case may be, shall be delivered
to Borrowers and shall be conclusive absent manifest error; provided however,
that Borrowers shall be responsible for compliance herewith and the payment of
increased costs only to the extent that (i) any change in Laws giving rise to
increased costs occurs after the date of this Agreement; and (ii) the Lender
gives notice of the change giving rise to increased costs within one hundred
eighty (180) Business Days after the Lender has, or with reasonable diligence
should have had, knowledge of the change, or else Lender can only collect costs
from and after the date of the notice. Subject to the foregoing, Borrowers shall
pay the affected Lender the amount shown as due on any such certificate within
ten (10) Business Days after its receipt of such certificate.

2.10.4 No Duty to Contest. The protection of this Section 2.10 shall be
available to a Lender regardless of any possible contention of invalidity or
inapplicability of the Law or condition that shall have been imposed. Should a
Lender assess any charge to Borrowers under this Section 2.10, and provided that
Borrowers pay the assessment to the Lender, Borrowers may thereafter undertake,
at Borrowers’ own expense any contest of the matters giving rise to the charge
that may, in the opinion of Borrowers’ independent counsel issued to the
affected Lender, and concurred in by counsel to the Lender, have a reasonable
chance of success, provided further that the contest would not require the
assertion of any position contrary to a position taken by the Lender generally
with taxing authorities or any other involved parties and that there does not
exist any other circumstance that would disadvantage the Lender in the event of
such contest, as the affected Lender may determine in its discretion. The
affected Lender shall offer reasonable participation to Borrowers for the
purpose of enabling Borrowers to pursue the contest of such issue, with all
expenses, including fees and expenses of the affected Lender’s counsel, to be
paid by Borrowers.

2.11 Change in Legality of LIBOR Loans. Notwithstanding anything to the contrary
herein contained, if any change in any Law or in interpretation thereof by any
Governmental Authority charged with the administration or interpretation thereof
shall make it unlawful for a Lender to make or maintain any LIBOR Loan or to
give effect to its obligations as contemplated hereby, then, by written notice
to Borrowers, the Lender may (i) declare that LIBOR Loans will not thereafter be
made by the Lender hereunder, whereupon Borrowers shall be prohibited from
requesting LIBOR Loans from the Lender hereunder unless such declaration is
subsequently withdrawn; and (ii) require that all outstanding LIBOR Loans made
by it be converted to Prime Rate Loans, in which event (a) all such LIBOR Loans
shall be automatically converted to Prime Rate Loans (but without imposition of
any additional charge that would normally become due under Section 2.10 hereof)
as of the effective date of such notice, and (b) all payments and prepayments of
principal that would otherwise have been applied to repay the converted LIBOR
Loans shall instead be applied to repay the Prime Rate Loans resulting from the
conversion of such LIBOR Loans. For purposes of this Section 2.11, a

 

25



--------------------------------------------------------------------------------

notice to Borrowers by the Lender pursuant to this Section shall be effective,
if lawful, on the last day of the then current Interest Period; in all other
cases, such notice shall be effective on the date of receipt by Borrowers.

2.12 Principal Repayment.

2.12.1 Maturity Date. All remaining principal amounts outstanding under the
Committed Loans shall become due on the Maturity Date or the earlier
acceleration of the Committed Loans in accordance with the terms of this
Agreement. The principal amount of Competitive Bid Loans shall be paid on the
last day of the Interest Period for such Competitive Bid Loans but in no event
later than the Maturity Date.

2.12.2 Net Cash Proceeds from Equity/Debt Issuance. Promptly upon (and in any
event not later than two (2) Business Days after) its receipt thereof, the
Borrowers will prepay the outstanding principal amount of the Loans in an amount
equal to 100% of the Net Cash Proceeds from any Equity/Debt Issuance and will
deliver to the Agent, concurrently with such prepayment, a certificate signed by
its chief financial officer in form and substance satisfactory to the Agent and
setting forth the calculation of such Net Cash Proceeds.

2.12.3 Net Cash Proceeds from Asset Disposition. Not later than 60 days after
its receipt thereof, the Borrowers will prepay the outstanding principal amount
of the Loans in an amount equal to 100% of the Net Cash Proceeds from any Asset
Disposition and will deliver to the Agent, concurrently with such prepayment, a
certificate signed by its chief financial officer in form and substance
satisfactory to the Agent and setting forth the calculation of such Net Cash
Proceeds.

2.12.4 Allocations of Prepayments. Each prepayment of the Loans made pursuant to
subsections 2.12.2 and 2.12.3 above shall be applied ratably among the Lenders
holding Loans in proportion to the principal amount held by each, and with a
corresponding reduction to the Commitments as provided in Section 2.17. Each
prepayment made pursuant to subsections 2.12.2 and 2.12.3 above shall be applied
to prepay all Prime Rate Loans before any LIBOR Loans or Absolute Rate Loans are
prepaid.

2.13 Prepayment of LIBOR Loans.

2.13.1 Notice of LIBOR Loan Prepayment. Borrowers may, upon two (2) Banking
Days’ prior written notice to Agent, and upon payment of all applicable premiums
set forth in Section 2.13.3 hereof, prepay any outstanding LIBOR Loans prior to
any Interest Payment Date for such LIBOR Loans, in whole or in part. Each notice
of prepayment of any LIBOR Loan shall specify the date and amount of such
prepayment and shall be irrevocable.

2.13.2 Amount of LIBOR Loan Prepayment. Each partial prepayment of any LIBOR
Loan shall be in an aggregate principal amount which is the lesser of (i) the
then outstanding principal balance of the one or more LIBOR Loans to be prepaid,
or (ii) Five Million and No/100 Dollars ($5,000,000.00) or an integral multiple
of $1,000,000. Interest on the amount prepaid accrued to the prepayment date
shall be paid on such date.

 

26



--------------------------------------------------------------------------------

2.13.3 LIBOR Loan Prepayment Premium. Upon prepayment of any LIBOR Loan on a
date other than the relevant Interest Payment Date for such borrowing, Borrowers
shall pay to Lenders, in addition to all other payments then due and owing
Lenders, premiums which shall be equal to an amount, if any, reasonably
determined by Agent to be the difference between the rate of interest then
applicable to the relevant LIBOR Loan and the yield Lenders would receive upon
reinvestment of so much of the relevant LIBOR Loans as is prepaid for the
remainder of the term of the relevant LIBOR Loan or Loans. Anything in this
Section 2.13.3 to the contrary notwithstanding, the premiums payable upon any
such prepayment shall not exceed the amount, if any, determined by Agent to be
the difference between the rate of interest then applicable to the relevant
LIBOR Loan and the yield that Lenders could receive upon reinvestment in the
“Floor Reinvestment” of so much of the relevant LIBOR Loan as is prepaid for the
remainder of the term of the relevant LIBOR Loan. For purposes hereof, “Floor
Reinvestment” shall mean an investment for the time period from the date of such
prepayment to the end of the relevant Interest Period applicable to such LIBOR
Loan at an interest rate per annum equal to the federal funds “offered” rate as
published in the Wall Street Journal on the date of such prepayment. All
determinations, estimates, assumptions, allocations and the like required for
the determination of such premiums shall be made by Agent in good faith and
shall be presumed correct absent manifest error.

2.14 Prepayment of Prime Rate Loans. Borrower may at any time prepay any
outstanding Prime Rate Loans prior to the Maturity Date in whole or in part
without premium or penalty on one Business Day’s notice in amounts of at least
$250,000.

2.15 Lenders’ Facility Fees.

2.15.1 [Intentionally omitted].

2.15.2 Facility Fee. Borrowers shall pay to Agent for distribution to Lenders
Pro Rata an additional facility fee for making the Revolving Credit Facility
available. This fee shall be determined by applying the Applicable Facility Fee
Margin to the Total Revolving Credit Commitments. The facility fee shall be paid
in arrears on the first day of each January, April, July and October, commencing
on July 1, 2003. This facility fee is not refundable or proratable.

2.16 Agent’s Fee. On the Closing Date, and on each subsequent anniversary
thereof excepting only an anniversary corresponding to the Maturity Date,
Borrowers shall pay to Agent, for its own account, a fee in such amount as shall
be agreed upon.

2.17 Letters of Credit. Subject to the terms and conditions of this Agreement,
Lenders’ respective Revolving Credit Commitments may be utilized, upon the
request of ALFA, on behalf of the Borrowers, for the issuance by the Issuing
Bank of letters of credit (the “Letters of Credit”) for the account of Borrowers
for uses that would be permitted for the Committed Loans; provided that in no
event shall (i) the aggregate amount of all stated and undrawn amounts under
Letters of Credit (the

 

27



--------------------------------------------------------------------------------

“Letter of Credit Liabilities”), together with the sum of the total outstandings
under ALFA’s commercial paper and variable rate demand note programs and the
aggregate principal amount of the Loans advanced under the Committed Loan, the
Swingline Loan and the Competitive Bid Loans, exceed the amount stated in
Section 2.3 hereof, or (ii) the expiration date of any Letter of Credit extend
beyond the Maturity Date applicable to the Committed Loan. The following
additional provisions shall apply to Letters of Credit:

2.17.1 Procedure for Issuance. Borrowers shall give Agent at least three
(3) Business Days’ irrevocable prior notice (effective upon receipt) specifying
(i) the Business Day (which shall be no later than thirty (30) days preceding
the Maturity Date) each Letter of Credit is to be issued and (ii) which Lender
is to be the Issuing Bank and describing in reasonable detail the proposed terms
of such Letter of Credit (including its beneficiary) and the nature of the
transactions or obligations proposed to be supported. On the same day that the
Agent receives such notice for issuance of Letters of Credit, the Agent shall
notify the Lender requested by the Borrowers to issue a Letter of Credit and the
other Lender or Lenders of receipt of such notice for issuance of Letters of
Credit. If the Lender requested by the Borrowers to issue the Letter of Credit
is a Lender other than AmSouth, and such Lender declines to issue such Letter of
Credit, or if the Borrowers fail to specify the Lender that is to issue the
Letter of Credit, AmSouth shall issue the Letter of Credit requested by the
Borrowers and shall be the Issuing Bank with respect thereto. The Issuing Bank
(whether the Lender requested by the Borrowers to issue the Letter of Credit or
AmSouth) shall issue the Letter of Credit and will make available to the
beneficiary thereof the original of such Letter of Credit, as directed by ALFA.
ALFA shall be the account party for each Letter of Credit, including Letters of
Credit issuable to a beneficiary having a claim or potential claim against a
Subsidiary of ALFA.

2.17.2 Participation Among Lenders. On each day during the period commencing
with the issuance by the Issuing Bank of any Letter of Credit and until such
Letter of Credit shall have expired or been terminated or, if drawn upon, until
the resulting obligations of reimbursement (the “Reimbursement Obligations”)
have been satisfied in full by Borrowers (whether by a borrowing under this
Agreement or otherwise), the Revolving Credit Commitment of each Lender shall be
deemed to be utilized for all purposes of this Agreement (including, but not
limited to, the calculation of availability and of the nonuse fee) in an amount
equal to such Lender’s Pro Rata Share of the Letter of Credit Liabilities
associated with such Letter of Credit. Each Lender (other than the Issuing Bank)
agrees that, upon the issuance of any Letter of Credit, it shall automatically
be deemed to have acquired a participation in the Issuing Bank’s liability under
such Letter of Credit in an amount equal to such Lender’s Pro Rata Share of such
liability, and each Lender (other than the Issuing Bank) thereby shall
absolutely, unconditionally and irrevocably assume, as primary obligor and not
as surety, and shall be unconditionally obligated to the Issuing Bank to pay and
discharge when due, its Pro Rata Share of the Issuing Bank’s liability under
such Letter of Credit.

2.17.3 Reimbursement Obligation. Upon receipt from the beneficiary of any Letter
of Credit of any demand for payment under such Letter of Credit, the Issuing
Bank shall promptly notify Agent (if AmSouth is not the Issuing Bank) and ALFA
of the amount to be paid by the Issuing Bank as a result of such demand and the
date on which payment is to be made by the Issuing Bank to such beneficiary in
respect of such demand. Borrowers hereby unconditionally agree to pay and
reimburse

 

28



--------------------------------------------------------------------------------

Agent for the account of the Issuing Bank and the other Lenders Pro Rata with
respect to the amount of each demand for payment under such Letter of Credit at
or prior to the date on which payment is to be made by the Issuing Bank to the
beneficiary under such Letter of Credit, without presentment, demand, protest or
other formalities of any kind. Any amounts not so paid or borrowed as set forth
in Section 2.17.4 below shall bear interest at the rate(s) specified in the
documents relating to the issuance of the Letter of Credit (the “Letter of
Credit Documents”) or, if higher, at the rate(s) specified on the Notes
(including the Default Rate, if applicable).

2.17.4 Means of Reimbursement. Forthwith upon its receipt of a notice referred
to in Section 2.17.3 hereof, ALFA shall advise Agent whether or not ALFA, on
behalf of Borrowers, intends to obtain a Loan to finance its obligation to
reimburse the Issuing Bank for the amount of the related demand for payment and,
if it does, submit a notice of such borrowing as provided in this Agreement. In
the event that ALFA fails to so advise Agent, and if ALFA fails to reimburse the
Issuing Bank for a demand for payment under a Letter of Credit by the date of
such payment, Agent shall give each Lender prompt notice of the amount of the
demand for payment, specifying such Lender’s Pro Rata Share of the amount of the
related demand for payment, and Borrowers shall be deemed in default hereunder
for breaching Section 2.17.3 above.

2.17.5 Payments by Lenders. Each Lender (other than the Issuing Bank) shall pay
to Agent for the account of the Issuing Bank in Dollars and in immediately
available funds, such Lender’s Pro Rata Share of any payment under a Letter of
Credit upon notice by Agent to such Lender requesting such payment and
specifying such amount as provided in Section 2.17.4. Each such Lender’s
obligation to make such payments to Agent for the account of the Issuing Bank
under this Section 2.17.5, and the Issuing Bank’s right to receive the same,
shall be absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the failure of any other Lender to make its
payment under this Section 2.17.5, the financial condition of Borrowers, the
existence of any Unmatured Default or Event of Default or the termination of the
Revolving Credit Commitments. Each such payment to the Issuing Bank shall be
made without any offset, abatement, withholding or reduction whatsoever;
provided, nothing contained in the foregoing shall limit the Issuing Bank’s
liability for its gross negligence or willful misconduct in improperly honoring
a draft drawn under a Letter of Credit.

2.17.6 Settlement Among Lenders. Upon the making of each payment by a Lender to
the Issuing Bank pursuant to Section 2.17.5 above in respect of any Letter of
Credit, such Lender shall, automatically and without any further action on the
part of Agent, the Issuing Bank or such Lender, acquire (i) a participation in
any amount equal to such payment in the Reimbursement Obligation owing to the
Issuing Bank by Borrowers under this Agreement and under the Letter of Credit
Documents relating to such Letter of Credit and (ii) a participation in a
percentage equal to such Lender’s Pro Rata Share in any interest or other
amounts payable by Borrowers under such Letter of Credit Documents and the other
Credit Documents in respect of such Reimbursement Obligation. Upon receipt by
the Issuing Bank from or for the account of Borrowers of any payment in respect
of any Reimbursement Obligation or any such interest or other amount (including
by way of set-off or application of proceeds of any collateral security) the
Issuing Bank shall promptly pay to Agent for the account of each Lender who
shall have previously assumed a participation in such payment under

 

29



--------------------------------------------------------------------------------

clause (ii) above, such Lender’s Pro Rata Share of such payment, each such
payment by the Issuing Bank to be made in the same money and funds in which
received by the Issuing Bank. In the event any payment received by the Issuing
Bank and so paid to Lenders is rescinded or must otherwise be returned by the
Issuing Bank, each Lender shall, upon the request of the Issuing Bank (through
Agent), repay to the Issuing Bank (through Agent) the amount of such payment
paid to such Lender, with interest at the rate specified in Section 2.17.10.

2.17.7 Letter of Credit Fee. Borrowers shall pay to Agent for the account of
each Lender a letter of credit fee in respect of each Letter of Credit on the
daily average undrawn face amount of such Letter of Credit for the period from
and including the date of issuance of such Letter of Credit to and including the
date such Letter of Credit is drawn in full, expires or is terminated (such fee
to be non-refundable, to be paid in arrears on the first day of each calendar
quarter and on the Maturity Date applicable to the Committed Loan and to be
calculated, for any day, after giving effect any payments made under such Letter
of Credit on such day) in an amount equal to the Applicable LIBO Rate Margin(s)
in effect during the relevant period. In addition, for each Letter of Credit
that is issued (and all renewals thereof), the Borrowers agree to pay to the
Agent in advance, for the sole account of the Issuing Bank, an issuance or
renewal fee, as the case may be, equal to one-eighth of one percent (1/8%) per
annum on the stated amount of the Letter of Credit being issued or renewed. Such
fee shall be payable in advance on the date of issuance or renewal, as the case
may be. All calculations of Letter of Credit fees shall be based on a 360 day
year counting the actual number of elapsed days.

2.17.8 Letter of Credit Information. Upon the request of any Lender from time to
time, the Issuing Bank shall deliver any information reasonably requested by
such Lender with respect to each Letter of Credit then outstanding.

2.17.9 Conditions Relating to Letters of Credit. The issuance by the Issuing
Bank of each Letter of Credit shall be subject, in addition to the conditions
precedent set forth in Article III hereof (as though the issuance of the Letter
of Credit were the making of a Loan), to the conditions precedent that (i) such
Letter of Credit shall be in such form, contain such terms and support such
transactions as shall be satisfactory to the Issuing Bank consistent with its
then current practices and procedures with respect to letters of credit of the
same type and (ii) Borrowers shall have executed and delivered such
applications, agreements and other instruments relating to such Letter of Credit
as the Issuing Bank shall have reasonably requested consistent with its then
current practices and procedures with respect to letters of credit of the same
type; provided that in the event of any conflict between any such application,
agreement or other instrument and the provisions of this Agreement, the
provisions of this Agreement shall control.

2.17.10 Payments Among Lenders. In the event that any Lender fails to pay any
amount required to be paid pursuant to this Section 2.17 when due, such Lender
shall pay interest to the Issuing Bank (through Agent) on such amount from and
including such due date to but excluding the date such payment is made
(i) during the period from and including such due date to but excluding the date
three Business Days thereafter, at a rate per annum equal to the federal funds
rate (as in effect from time to time as determined by Agent) and
(ii) thereafter, at a rate per annum equal to the Prime Rate plus 2.0%.

 

30



--------------------------------------------------------------------------------

2.17.11 Modifications. The issuance by the Issuing Bank of any modification or
supplement to any Letter of Credit shall be subject to the same conditions
applicable under this Section 2.17 to the issuance of new Letters of Credit, and
no such modification or supplement shall be issued unless either (x) the
respective Letter of Credit as affected by such action would have complied with
such conditions had it originally been issued in such modified or supplemented
form or (y) each Lender shall have consented to such modification or supplement.

2.17.12 Absolute Obligations of Borrowers. The obligations of Borrowers under
this Section 2.17 shall be unconditional and absolute and shall not be affected,
modified or impaired, upon the happening at any time or from time to time of any
event, including any of the following, whether or not with notice to or the
consent of Borrowers:

2.17.12(a) the compromise, settlement, release, modification, amendment (whether
material or otherwise) or termination of any or all of the obligations,
conditions covenants or agreements of any Person in respect of any of the Credit
Documents;

2.17.12(b) the occurrence, or the failure by Agent, any Lender or any other
Person to give notice to Borrowers of the occurrence, of any Event of Default or
any default under any of the other Credit Documents;

2.17.12(c) the waiver of the payment, performance or observance of any of the
obligations, conditions, covenants or agreements of any Person contained in any
of the Credit Documents;

2.17.12(d) the extension of the time for performance of any other obligations,
covenants or agreements of any Person under or arising out of any of the Credit
Documents;

2.17.12(e) the taking or the omission of any of the actions referred to in any
of the Credit Documents;

2.17.12(f) any failure, omission or delay on the part of Agent, any Lender,
Borrowers or the beneficiary of any Letter of Credit to enforce, assert or
exercise any right, remedy, power or privilege conferred by this Agreement or
any of the Credit Documents, or any other act or acts on the part of Agent, any
Lender, Borrowers or the beneficiary of any Letter of Credit;

2.17.12(g) the voluntary or involuntary liquidation, dissolution, sale or other
disposition of all or substantially all the assets of, the marshaling of assets
and liabilities, receivership, insolvency, bankruptcy, assignment for the
benefit of creditors, reorganization, arrangement, composition with creditors or
readjustment of, or other similar proceedings which affect, Borrowers or any
other party to any of the Credit Documents;

 

31



--------------------------------------------------------------------------------

2.17.12(h) any lack of validity or enforceability of this Agreement, any Letter
of Credit or any other Credit Document, or any allegation of invalidity or
unenforceability or any contest of such validity or enforceability;

2.17.12(i) the existence of any claim, set-off, defense or other right which
Borrowers may have at any time against Agent, any Lender or any beneficiary or
any transferee of any Letter of Credit (or any persons or entities for whom the
Lender or any such beneficiary or transferee may be acting), or any other
Person, whether in connection with this Agreement or any of the other Credit
Documents or any of the transactions contemplated by any Credit Document or any
unrelated transaction;

2.17.12(j) any statement in any certificate or any other document presented
under any Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any such statement being untrue or inaccurate in
any respect whatsoever;

2.17.12(k) payment by the Issuing Bank under any Letter of Credit against
presentation of a demand or certificate which does not comply with the terms of
such Letter of Credit;

2.17.12(1) the release or discharge by operation of law of Borrowers from the
performance or observance of any obligation, covenant or agreement contained in
any of the Credit Documents; or

2.17.12(m) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.

2.17.13 Indemnification. Without affecting Borrowers’ liability under any other
provision of this Agreement, Borrowers agree to indemnify each of the Issuing
Bank, Agent and Lenders and their respective affiliates, directors, officers,
employees, attorneys and agents from, and hold each of them harmless against,
any and all losses, liabilities, damages or expenses incurred by any of them in
connection with or by reason of any actual or threatened investigation,
litigation or other proceeding (including, in respect of the Issuing Bank and
Agent, any such investigations, litigation or other proceeding between the
Issuing Bank or Agent and any Lender) relating to (a) the execution and delivery
of any Letter of Credit; (b) the use of the proceeds of any drawing under any
Letter of Credit; or (c) the transfer or substitution of, or payment or failure
to pay under, any Letter of Credit, including the reasonable fees and
disbursements of counsel incurred in connection with any such investigation,
litigation or other proceeding, but excluding damages, losses, liabilities or
expenses to the extent, but only to the extent, incurred by reason of the
willful misconduct or gross negligence of the Issuing Bank in determining
whether a document presented under any Letter of Credit complies with the terms
of such Letter of Credit. It shall not be a condition to any such
indemnification that the Issuing Bank, Agent or any Lender shall be a party to
any such investigations, litigation or other proceeding. Nothing in this
Section 2.17.13 is intended to limit Borrowers’ payment obligations under this
Agreement.

2.17.14 Assumption of Risk. Borrowers assume all risks of the acts or omissions
of any beneficiary of any Letter of Credit with respect to the use of the Letter
of Credit. None of Agent, any Lender nor any of their respective affiliates,
officers, directors, employees, attorneys or agents shall

 

32



--------------------------------------------------------------------------------

be liable or responsible for: (a) the use which may be made of the Letter of
Credit or for any acts or omissions of any beneficiary of any Letter of Credit
in connection with such Letter of Credit; (b) the validity, sufficiency or
genuineness of documents presented to the Issuing Bank, or of any endorsement on
such documents, even if such documents should in fact prove to be in any or all
respects invalid, insufficient, fraudulent or forged; (c) payment by the Issuing
Bank against presentation of documents which do not comply with the terms of any
Letter of Credit, including failure of any documents to bear any reference or
adequate reference to such Letter of Credit; or (d) any other circumstances
whatsoever in making or failure to make payment under any Letter of Credit;
provided that Borrowers shall have a claim against the Issuing Bank to the
extent, but only to the extent, of any direct, as opposed to consequential,
damages suffered by Borrowers which Borrowers prove were caused by the Issuing
Bank’s willful misconduct or gross negligence in determining whether a document
presented under any Letter of Credit complies with the terms of such Letter of
Credit. In furtherance and not in limitation of the foregoing, the Issuing Bank
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary.

2.17.15 Reserves. The Borrowers acknowledge that each Issuing Bank will be
required by applicable rules and regulations of the Federal Reserve Board to
maintain reserves for its liability to honor draws made pursuant to a Letter of
Credit notwithstanding the obligation of the Lenders for a participation in such
Letter of Credit Liabilities. The Borrowers agree to reimburse the Issuing Bank
promptly for all additional costs incurred by reason of any Regulatory Change
that the Issuing Bank may hereafter incur solely by reason of its acting as
issuer of the Letters of Credit and its being required to reserve for such
liability, it being understood by the Borrowers that other interest and fees
payable under this Agreement do not include compensation of the Issuing Bank for
such reserves. Each Issuing Bank shall furnish to the Borrowers, at the time of
such Issuing Bank’s demand for payment of such additional costs, the computation
of such additional cost, which shall be conclusive absent demonstrable error,
provided that such computations are made on a reasonable basis. The Borrowers
shall pay to the Issuing Bank administrative and other fees, if any, in
connection with the Letters of Credit in such amounts and at such times as the
Issuing Bank and the Borrowers shall agree from time to time.

2.18 Swingline Loans. The Swingline Lender hereby agrees to extend to Borrowers
Swingline Loans in the aggregate amount not to exceed Ten Million and No/100
Dollars ($10,000,000.00), on the following terms and conditions.

2.18.1 Use of Proceeds of Swingline Loans. Borrowers may use the proceeds of
Swingline Loans for any purpose permitted for the proceeds of the Loans under
Section 2.4 of this Agreement.

2.18.2 Swingline Note. The Swingline Loans shall be evidenced by the Swingline
Note.

 

33



--------------------------------------------------------------------------------

2.18.3 Funding of Swingline Loans Advanced Pursuant to Borrowing Notices.

2.18.3(a) Applicability. Except for Swingline Loans made pursuant to Account
Agreements as provided in Section 2.18.4 hereof, the funding of Swingline Loans
shall be subject to this Section 2.18.3.

2.18.3(b) Borrowing Notices. As long as Borrowers meet the conditions for
funding stated in this Agreement, ALFA, on behalf of Borrowers, may submit
requests for Swingline Loans (“Swingline Borrowing Notices”) to the Swingline
Lender. All requests shall be made in writing (or by telephone, subject to such
security procedures as the Swingline Lender may require from time to time,
provided that all telephonic notices shall be confirmed by written Swingline
Borrowing Notices within one (1) Business Day) and shall specify the proposed
date of the requested disbursement and the aggregate amount of such
disbursement. Each Swingline Borrowing Notice shall irrevocably obligate
Borrowers to accept the Swingline Loan requested thereby. Swingline Borrowing
Notices shall be in such form as the Swingline Lender may from time to time
require.

2.18.3(c) Funding of Swingline Loans. The Swingline Lender shall fund Swingline
Loans on the Banking Day of the Swingline Lender’s receipt of the Swingline
Borrowing Notice. All funds shall be disbursed directly into an account
maintained by Borrower with the Swingline Lender. Borrowers agree that if the
Swingline Lender elects to fund any requested Swingline Loan(s) sooner after
requested than is required hereunder, the Swingline Lender may nevertheless use
the entire response period allowed hereunder upon receipt of any subsequent
request, at its sole option.

2.18.4 Funding of Swingline Loans Advanced Pursuant to Cash Management Accounts.
Borrower may have in effect from time to time separate agreements with the
Swingline Lender or its affiliates (“Account Agreements”) establishing cash
management procedures that may involve the automatic disbursement of Swingline
Loans. The Account Agreements may be established using standardized forms that
do not address the specific circumstances of the Swingline Loan. To resolve
potential inconsistencies between this Agreement and Account Agreements, the
terms of this Agreement and of Account Agreements shall relate to one another as
follows:

2.18.4(a) Funding and Payment Procedures Controlled by Account Agreements. The
Account Agreements shall control this Agreement as to (i) Section 2.18.3 hereof
regarding funding procedures, and (ii) Interest Payment Dates, to the extent
that an Account Agreement may provide for such payment more frequently than
otherwise required under this Agreement.

2.18.4(b) Certain Provisions Controlled by this Agreement. Notwithstanding any
provision of an Account Agreement to the contrary, except as provided above in
Section 2.17.4(a) hereof, the provisions of this Agreement shall control any
Account Agreement to the extent that an Account Agreement may be inconsistent
with this Agreement.

2.18.4(c) Continuing Warranty Under Account Agreements. Because Account
Agreements may provide for the making of Swingline Loans without formal draw
requests from Borrowers, Borrowers agree that Borrowers’ warranty under
Section 2.18.5 hereof as to the satisfaction of all

 

34



--------------------------------------------------------------------------------

conditions to the right to receive Swingline Loans shall be a continuing one
during any period that such an Account Agreement may be in effect. Therefore,
any Swingline Loans funded by the Swingline Lender pursuant to an Account
Agreement after the failure of a condition stated in Article III hereof shall be
deemed made upon the affirmative misrepresentation of Borrowers unless the
Swingline Lender has received written notice of and waived the failed condition
in writing.

2.18.5 Implied Representations Upon Request for Swingline Loan. Upon making any
request for a Swingline Loan, Borrowers shall be deemed to have warranted to the
Swingline Lender that all conditions to funding are satisfied as of the
submission of the request to the Swingline Lender.

2.18.6 Advance Not Waiver. The Swingline Lender’s making of any Swingline Loan
that it is not obligated to make under any provision of Article III hereof or
any other provision hereof shall not be construed as a waiver of the Swingline
Lender’s right to withhold future Swingline Loans, notify Agent of an Event of
Default, or otherwise demand strict compliance with this Agreement.

2.18.7 Interest. Interest shall be charged and paid on each Swingline Loan as
follows:

2.18.7(a) Rate of Interest. Interest shall accrue on Swingline Loans at an
annual rate equal to the Prime Rate, said rate to change contemporaneously with
any change in the Prime Rate or such other rate mutually agreeable to Borrowers
and the Swingline Lender.

2.18.7(b) Calculation of Interest. Interest shall be computed on the basis of a
360-day year counting the actual number of days elapsed.

2.18.7(c) Payment of Interest. Interest shall be due and payable in arrears
without notice on each Interest Payment Date.

2.18.7(d) Default Rate. Notwithstanding the foregoing, upon the occurrence of an
Event of Default and during the continuation of such Event of Default until it
is cured or waived, interest shall be charged at the Default Rate, regardless of
whether the Swingline Lender has elected to exercise any other remedies
available to it, including, without limitation, acceleration of the maturity of
the outstanding principal of the Swingline Loans. All such interest shall be
paid at the time of and as a condition precedent to the curing of any such Event
of Default to the extent any right to cure is given in this Agreement.

2.18.7(e) Usury Savings Provision. It is the intention of the parties that all
charges under or in connection with this Agreement and the Obligations, however
denominated, and including (without limitation) all interest, commitment fees,
late charges and loan charges, shall be limited to the Maximum Lawful Amount.
Such charges hereunder shall be characterized and all provisions of the Credit
Documents shall be construed as to uphold the validity of charges provided for
therein. If for any reason whatsoever, however, any charges paid or contracted
to be paid in respect of the Swingline Loans shall exceed the Maximum Lawful
Amount, then, ipso facto the obligation to pay such interest and/or other
charges shall be reduced to the Maximum Lawful Amount in effect from

 

35



--------------------------------------------------------------------------------

time to time, and any amounts collected by Lender that exceed the Maximum Lawful
Amount shall be applied to the reduction of the principal balance of the
Swingline Loans and/or refunded to Borrowers so that at no time shall the
interest or loan charges paid or payable in respect of the Swingline Loans
exceed the Maximum Lawful Amount. This provision shall control every other
provision herein and in any and all other agreements and instruments now
existing or hereafter arising between Borrowers and the Swingline Lender with
respect to the Swingline Loans.

2.18.8 Repayment of Principal. All remaining principal, interest and expenses
outstanding under the Swingline Loans shall become due in full on the Maturity
Date or the earlier acceleration of the Committed Loan in accordance with the
terms of this Agreement. Borrowers may at any time prepay any outstanding
Swingline Loans in whole or in part without premium or penalty.

2.18.9 Procedures Among Lenders Upon Event of Default. Upon the occurrence of an
Event of Default, Lenders shall acquire participation interests in the
outstanding Swingline Loans as necessary to cause each Lender to own a Pro Rata
interest in the outstanding Swingline Loans, pursuant to such documentation as
Agent may deem necessary. The obligation of each Lender to acquire such a
participation interest shall be unconditional and, without limiting the
foregoing, shall remain in effect irrespective of (i) the occurrence of any
Event of Default or Unmatured Default, (ii) the financial condition of
Borrowers, the Agent, the Swingline Lender or any other Lender or (iii) the
termination or cancellation of the Commitments (provided that such Swingline
Loan was made prior to the date of such termination or cancellation). The
Swingline Loans shall thereafter be administered by Lenders and Agent as though
the Swingline Loans were amounts outstanding under the Committed Loan.
Additionally, to this end, upon the occurrence and continuation of an Event of
Default, Agent may, in its discretion, and without Borrowers’ consent, cause an
advance to be made under the Revolving Credit Facility sufficient to repay the
outstanding Swingline Loans, even if an Event of Default is then outstanding.

2.19 Reduction of Commitments.

2.19.1 Voluntary Reduction. At any time and from time to time after the Closing
Date, upon not less than one (1) Business Day’s prior written notice to the
Agent, the Borrowers may terminate in whole or reduce in part the Commitments,
provided that any such partial reduction shall be in an aggregate amount of not
less than $1,000,000 or, if greater, an integral multiple thereof. The amount of
any termination or reduction made under this subsection 2.19.1 may not
thereafter be reinstated.

2.19.2 Mandatory Reduction. The Commitments shall, on each date upon which a
prepayment of the Loans is required under subsections 2.12.2 and 2.12.3, be
automatically and permanently reduced by an amount equal to the amount of such
required prepayment.

2.19.3 Ratable Reduction. Each reduction of the Commitments pursuant to this
Section 2.19 shall be applied ratably among the Lenders according to their
respective Commitments.

2.20 Withholding Tax Exemption. Each Lender that is not incorporated or
organized under the laws of the United States of America, or a state thereof,
shall, on or before the date such Lender

 

36



--------------------------------------------------------------------------------

becomes a party to this Agreement, deliver to each of ALFA and the Agent two
duly completed copies of United States Internal Revenue Service Form 1001 or
4224, certifying in either case that such Lender is entitled to receive payments
under this Agreement and such Lender’s Note without deduction or withholding of
any United States federal income taxes. Each Lender that so delivers a Form 1001
or 4224 further undertakes to deliver to each of ALFA and the Agent two
additional copies of such form (or a successor form) on or before the date that
such form expires (currently, three successive calendar years for Form 1001 and
one calendar year for Form 4224), becomes obsolete or otherwise is required to
be resubmitted as a condition to obtaining an exemption from a required
withholding or deduction of United States federal income tax or after the
occurrence of any event requiring a change in the most recent forms so delivered
by it, and such amendments thereto or extensions or renewals thereof as may be
reasonably requested by ALFA or the Agent, in each case certifying that such
Lender is entitled to receive payments under this Agreement and such Lender’s
Note without deduction or withholding of any United States federal income taxes,
unless an event (including without limitation any change in treaty, law or
regulation) has occurred after the Closing Date and prior to the date on which
any such delivery would otherwise be required that renders all such forms
inapplicable or that would prevent such Lender from duly completing and
delivering any such form with respect to it and such Lender promptly advises
ALFA and the Agent that it is not capable of receiving payments without any
deduction or withholding of United States federal income tax.

III. CONDITIONS PRECEDENT

3.1 Conditions to Initial Advance. Lenders shall not be obligated to make their
initial Loans pursuant to this Agreement unless and until Borrowers satisfy the
following conditions:

3.1.1 Credit Documents. Borrowers shall have delivered to Agent the following
documents, fully executed and in form and substance acceptable to Agent:

3.1.1(a) Credit Agreement. This Agreement.

3.1.1(b) Notes. The Notes made by Borrowers payable to the order of the
respective Lenders in the maximum principal amounts of the Lenders’ respective
Revolving Credit Commitments and the Swingline Note.

3.1.1(c) Charters. Certified copies of the Borrowers’ corporate charters and all
amendments thereto, issued by the Secretaries of State for their states of
domicile.

3.1.1(d) Bylaws. Certified copies of Bylaws for the Borrowers.

3.1.1(e) Certificates of Good Standing. Certificates of good standing or
existence, as applicable, issued as to the Consolidated Entities by the
Secretaries of State for the states of their domicile.

 

37



--------------------------------------------------------------------------------

3.1.1(f) Foreign Qualification. Within 60 days of the Closing Date, Certificates
of Qualification issued by the Secretaries of State for each state in which a
Consolidated Entity is required to qualify as a foreign corporation.

3.1.1(g) Resolutions. Certified copies of Resolutions authorizing the execution
of all applicable Credit Documents on behalf of Borrowers.

3.1.1(h) Opinions of Borrowers’ Counsel. Opinions of counsel to the Consolidated
Entities addressed to Agent and Lenders, addressing matters reasonably required
by Lenders, Agent and their counsel.

3.1.1(i) UCC Searches. UCC search reports on Borrowers from such jurisdictions
and filing offices as Lenders and Agent may require.

3.1.1(j) Closing Statement and Funding of Expenses. Loan Closing Statement
describing expenses and fees due in connection with the closing of the Loans and
payment thereof in immediately available funds.

3.1.1(k) Other Documents. Such other documents as Lenders or Agent may
reasonably require.

3.1.1(l) Completion of Exhibits and Schedules. The completion of all exhibits
and schedules to this Agreement, which shall be satisfactory to Agent, in its
sole discretion.

3.1.2 Additional Conditions. Borrowers shall have satisfied the following
additional conditions, to Lenders’ and Agent’s satisfaction:

3.1.2(a) Warranties. All warranties made in the Credit Documents must be true in
all material respects and shall be true in all material respects taking into
account the funding of the requested Loan.

3.1.2(b) Covenants. All covenants made in the Credit Documents must have been
complied with and shall have been complied with taking into account the funding
of the requested Loan.

3.1.2(c) Absence of Unmatured Default. No Event of Default or Unmatured Default
shall exist under this Agreement.

3.1.2(d) No Adverse Change. There must be no Material Adverse Change since the
date of the Financial Statements.

3.1.2(e) Ownership Structure. Lenders’ satisfaction upon a review of ALFA’s
present corporate structure as set forth in Schedule 5.25 hereof.

3.2 Conditions to Subsequent Loans. Lenders shall not be obligated to make any
Loan unless all of the following conditions are satisfied as of the time of the
request and of funding:

 

38



--------------------------------------------------------------------------------

3.2.1 Conditions to Initial Advance. All of the conditions in Section 3.1 hereof
must have been satisfied; provided, however, Section 3.1.2(d) shall not be
applicable to subsequent Loans.

3.2.2 Warranties. All warranties made in the Credit Documents must be true in
all material respects and shall be true in all material respects taking into
account the funding of the requested Loan.

3.2.3 Covenants. All covenants made in the Credit Documents must have been
complied with and shall have been complied with taking into account the funding
of the requested Loan.

3.2.4 Absence of Unmatured Default. No Event of Default or Unmatured Default
shall exist under this Agreement.

3.3 Participating Entity. The Agent shall also have received on or before any
date after the Closing Date on which a Person becomes a Participating Entity
(i) a copy of resolutions of the Board of Directors and, if necessary, the
shareholders, partners or members of such person certified as in full force and
effect on the date thereof by the Secretary or Assistant Secretary of such
person, authorizing such person’s execution, delivery and performance of, the
Credit Documents and all other agreements and instruments that this Agreement
requires to be executed, delivered and performed by such person; (ii) a copy of
the organizational documents of such person, certified as true and correct on
and as of the date on which Credit Documents are executed and delivered by such
person; (iii) certificates of good standing with respect to such person from the
appropriate Governmental Authorities in the jurisdiction under the laws of which
such person is incorporated or formed; (iv) an opinion of counsel to such person
consistent with the form of the opinions of counsel to the Borrowers previously
delivered (with such changes therein as are appropriate in the circumstances) as
to the execution and delivery by such person of the Credit Documents and other
matters related thereto; (v) fully executed copies of all Credit Documents that
this Agreement requires to be executed or delivered (or both) by such person
(including a fully executed Assumption Agreement); and (vi) such additional
supporting documents as the Agent, its counsel or the Required Lenders may
reasonably request.

IV. REPRESENTATIONS AND WARRANTIES

Each of the Borrowers represents and warrants to Lenders and Agent that:

4.1 Capacity. Each Consolidated Entity is a corporation or other entity, and is
duly organized, validly existing and in good standing under the laws of the
state of its domicile. Each Consolidated Entity is qualified or authorized to do
business in all jurisdictions in which its ownership of property or conduct of
business requires such qualification or authorization or where the failure to be
so qualified or authorized would not have a Material Adverse Effect. Each
Consolidated Entity has the power and authority to own its Properties and to
carry on its business as now being conducted and as proposed to be conducted
after the execution hereof, to execute and deliver this Agreement and the other
Credit Documents, and to perform its obligations hereunder and under the other
Credit Documents.

 

39



--------------------------------------------------------------------------------

4.2 Authorization. The execution, delivery and performance of this Agreement and
the other Credit Documents by each Consolidated Entity executing such documents
has been duly authorized by all requisite action.

4.3 Binding Obligations. This Agreement is and the other Credit Documents, when
executed and delivered to Lender, will be, legal, valid and binding upon each
Consolidated Entity who is a party thereto, enforceable in accordance with its
respective terms, subject only to principles of equity and laws applicable to
creditors generally, including bankruptcy laws.

4.4 No Conflicting Law or Agreement. The execution, delivery and performance of
this Agreement and the other Credit Documents by each Consolidated Entity does
not constitute a breach of or default under, and will not violate or conflict
with, any provisions of the corporate charter or other constituent documents of
a Consolidated Entity; any contract, financing agreement, lease, or other
agreement to which a Consolidated Entity is a party or by which its Properties
may be affected, the violation of which could have a Material Adverse Effect; or
any Law to which a Consolidated Entity is subject or by which its Properties may
be affected, the violation of which could have a Material Adverse Effect; nor
will the same result in the creation or imposition of any Encumbrance upon any
Property of any Consolidated Entity, other than those contemplated by the Credit
Documents.

4.5 No Consent Required. The execution, delivery, and performance of this
Agreement and the other Credit Documents by the Consolidated Entities do not
require the consent or approval of or the giving of notice to any Person
(including any required approval or consent from the Alabama Department of
Insurance with respect to AIC, General and Life) except for those consents which
have been duly obtained and are in full force and effect on the date hereof and
others, if any, which by their omission could not result in a Material Adverse
Effect.

4.6 Financial Statements. The Financial Statements and the unaudited
consolidated balance sheet, income statement and statement of cash flows for
ALFA dated March 31, 2003 delivered by ALFA to the Agent are complete and
correct, have been prepared in accordance with GAAP, and present fairly the
financial condition and results of operations of the Consolidated Entities as of
the date and for the period stated therein, subject to year-end adjustments. No
Material Adverse Change has occurred since the date of the Financial Statements.
Borrowers acknowledge that Lenders have advanced (or shall advance) the Loans in
reliance upon the Financial Statements.

4.7 Fiscal Year. Each Consolidated Entity’s fiscal year ends on December 31 of
each year.

4.8 Litigation. Except as disclosed on Schedule 4.8 hereto, (i) there is no
litigation, arbitration, legal or administrative proceeding, tax audit,
investigation, or other action or proceeding of any nature pending against any
Consolidated Entity or any of its Properties, and (ii) there is no

 

40



--------------------------------------------------------------------------------

litigation, arbitration, legal or administrative proceeding, tax audit,
investigation, or other action or proceeding of any nature threatened in writing
against a Consolidated Entity which, if adversely determined, could have a
Material Adverse Effect. No Consolidated Entity is subject to any outstanding
court, arbitral or administrative order, writ or injunction. To the Best of
Borrowers’ Knowledge, no facts exist under which third parties have unasserted
claims against any Consolidated Entity which, if adversely determined, could
have a Material Adverse Effect.

4.9 Taxes: Governmental Charges. Each Consolidated Entity has filed or caused to
be filed or has lawfully extended the deadline for filing all tax returns and
reports required to be filed. Each Consolidated Entity has paid, or made
adequate provision for the payment of, all Taxes that have or may have become
due pursuant to such returns or otherwise, or pursuant to any assessment
received by it, except such Taxes, if any, as are being contested in good faith
by appropriate proceedings and for which adequate reserves have been provided.
No extension of time for the assessment of federal, state or local taxes of any
Consolidated Entity is in effect or has been requested, except as disclosed in
Schedule 4.9 hereto. Each Consolidated Entity has timely made all required
remittances of withholding deposits and other assessments against payroll
expenditures.

4.10 Title to Properties. Each Consolidated Entity has good and marketable title
to its Properties, free and clear of all Encumbrances except for Permitted
Encumbrances.

4.11 No Default. No Consolidated Entity is in default in any respect that
affects its business, Properties, operations, or condition, financial or
otherwise, under any indenture, mortgage, deed of trust, obligation to equity
holders, credit agreement, note, agreement, lease, sale agreement or other
instrument to which any Consolidated Entity is a party or by which its
Properties are bound, which default could have a Material Adverse Effect. To the
Best of Borrowers’ Knowledge, no other party to any contract with any
Consolidated Entity under which a default could have a Material Adverse Effect
is in default or breach thereof and no circumstances exist which, with the
giving of notice and/or the passing of time would constitute such default or
breach. No Event of Default or Unmatured Default exists under this Agreement.

4.12 Compliance with Laws. No Consolidated Entity is in violation of any Law to
which it, its business or any of its Properties are subject, the violation of
which would likely have a Material Adverse Effect. Each Consolidated Entity has
obtained all licenses, permits, franchises, or other governmental authorizations
necessary to the ownership of its Properties or to the conduct of its business,
except for those which, if not obtained, could not have a Material Adverse
Effect. All such required material licenses are in full force and effect on the
date hereof and have not been revoked or suspended or otherwise limited.

4.13 ERISA. No ERISA Event has occurred with respect to any Plan.

4.14 Full Disclosure of Material Facts. Borrowers have fully advised Lenders of
all matters involving the financial condition, business, operations and
Properties of the Consolidated Entities that would be reasonably expected to
have a Material Adverse Effect. No information, exhibit, or report furnished or
to be furnished by Borrowers to Lenders in connection with this Agreement

 

41



--------------------------------------------------------------------------------

contains, as of the date thereof, any misrepresentation of fact or failed or
will fail to state any material fact, the omission of which would render the
statements therein materially false or misleading.

4.15 Investment Company Act. No Consolidated Entity is an “investment company”
under the Investment Company Act of 1940, as amended.

4.16 [Intentionally Omitted].

4.17 Solvency. Each Consolidated Entity is Solvent as of the date hereof and
will remain Solvent upon the consummation of the transactions contemplated
hereby.

4.18 Subsidiaries. ALFA has no Subsidiaries, except for those listed on Schedule
5.25 hereto, which schedule further describes the present ownership of each
Subsidiary.

4.19 Ownership of Patents, Licenses, Etc. The Consolidated Entities own all
licenses, permits, franchises, registrations, patents, copyrights, trademarks,
trade names or service marks, or the rights to use the foregoing, that are
necessary for the continued operation of their business except for such
licenses, etc., which, if not held or owned, could not have a Material Adverse
Effect.

4.20 Environmental Compliance. Each Consolidated Entity has duly complied with,
and their Properties are owned and operated in compliance with, all
Environmental Laws, the violation of which could have a Material Adverse Effect.
There have been no citations, notices or orders of non-compliance issued to any
Consolidated Entity or, to the Best of Borrowers’ Knowledge, relating to their
business or Properties pursuant to any Environmental Law that could have a
Material Adverse Effect. Each Consolidated Entity has obtained all required
federal, state and local licenses, certificates or permits relating to them and
their Properties as required by applicable Environmental Laws, except for those
which, if not obtained, could not have a Material Adverse Effect

4.21 Labor Matters. No Consolidated Entity is subject to any collective
bargaining agreements or any decrees or orders requiring them to recognize, deal
with or employ any Person. No demand for collective bargaining has been asserted
against any Consolidated Entity by any union or organization. No Consolidated
Entity has experienced any strike, labor dispute, slowdown or work stoppage due
to labor dispute and, to the Best Knowledge of Borrowers, there is no such
strike, dispute, slowdown or work stoppage threatened against any Consolidated
Entity that could have a Material Adverse Effect. All Consolidated Entities are
in compliance in all material respects with the Fair Labor Standards Act of
1938, as amended.

4.22 Regulation U. No Consolidated Entity is engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U issued by the Board of Governors of the Federal
Reserve System). No proceeds of any Loan will be used to purchase or carry any
margin stock (within the meaning of Regulation U issued by the Board of
Governors of the Federal Reserve System) in violation of applicable law,
including, without limitation, Regulation U issued by the Board of Governors of
the Federal Reserve System.

 

42



--------------------------------------------------------------------------------

V. AFFIRMATIVE COVENANTS

Each of the Borrowers covenants that, during the term of this Agreement (and
thereafter where expressly stated herein):

5.1 Payment of Obligations. Borrowers shall pay all amounts owed under the
Obligations when due.

5.2 Maintenance of Existence and Business. Each Consolidated Entity shall
maintain its fundamental existence, name, rights, and franchises, and shall
maintain its qualification and good standing in all states in which such
qualification is necessary, and shall continue to operate in the same type of
business as such Consolidated Entity engages in as of the date hereof.

5.3 Financial Statements and Reports. ALFA shall furnish to Agent the following,
all of which must be in form and substance satisfactory to Lenders:

5.3.1(a) ALFA Quarterly Financial Reports. As soon as available, and in any
event by the forty-fifth (45th) day of each fiscal quarter, ALFA shall deliver
or make available by electronic means to Agent a copy of ALFA’s 10-Q as filed
with the Securities and Exchange Commission or if such filing is no longer
required, a consolidated balance sheet, income statement and statement of cash
flows of ALFA and its Consolidated Entities for and as of the end of the
preceding fiscal quarter, certified by ALFA’s President or Chief Financial
Officer to be complete and correct and to present fairly, in accordance with
GAAP (excluding year-end adjustments and required footnote disclosures), the
consolidated financial condition of ALFA and its Consolidated Entities as of the
date of such statements and the consolidated results of its operations and its
cash flow for such period. Supplemental to such basic financial statements, ALFA
shall deliver to Agent calculations of all financial ratios; and the
certification of ALFA’s President, Executive Vice President or Chief Financial
Officer as to the absence of any Event of Default or Unmatured Default.

5.3.1(b) Quarterly Reports of Financial. As soon as available and in any event
by the forty-fifth (45th) day of each fiscal quarter, Financial shall deliver to
the Agent financial statements (including a balance sheet, an income statement
and a statement of cash flows) of Financial for such fiscal quarter, internally
prepared and certified by the Chief Financial Officer of Financial that such
financial statements were prepared in accordance with generally accepted
accounting principles, applied on a consistent basis, and present fairly the
financial condition and results of operations of Financial for the periods
covered.

5.3.2(a) ALFA Annual Financial Reports. As soon as available, and in any event
within ninety (90) days after the end of each fiscal year, ALFA shall deliver or
make available by electronic means to Agent a copy of ALFA’s 10-K as filed with
the Securities and Exchange Commission or if such filing is no longer required,
the audited consolidated balance sheet of ALFA and its Consolidated Entities as
of the end of such year and the related audited consolidated statements of

 

43



--------------------------------------------------------------------------------

income, retained earnings and cash flows for such year, together with supporting
schedules, all such statements prepared in accordance with GAAP and accompanied
by an unqualified audit report prepared by an independent “big five” certified
public accountant acceptable to Agent showing the consolidated financial
condition of ALFA and its Consolidated Entities at the close of such year and
the consolidated results of its operations, changes in its retained earnings and
its cash flows for such year. Supplemental to the audited year-end financial
statements, ALFA shall deliver to Agent calculations of all financial ratios as
determined based upon the audited financial statements and the certification of
Borrower’s President, Executive Vice President or Chief Financial Officer as to
the absence of any Event of Default or Unmatured Default.

5.3.2(b) Annual Reports of Financial. As soon as available and in any event by
the ninetieth (90th) day of each fiscal year, Financial shall deliver to the
Agent financial statements (including a balance sheet, an income statement and a
statement of cash flows) of Financial for such fiscal year, internally prepared
and certified by the Chief Financial Officer of Financial that such financial
statements were prepared in accordance with generally accepted accounting
principles, applied on a consistent basis, and present fairly the financial
condition and results of operations of Financial for the periods covered.

5.3.3 Owner Mailings. Promptly upon the sending thereof, ALFA shall deliver to
Agent a copy of each statement, report or notice sent to its shareholders.

5.3.4 Accountant Reports. Promptly upon the receipt thereof ALFA shall deliver
to Agent a copy of each other report (other than work papers) submitted to ALFA
or any Subsidiary by its accountants in connection with any annual, interim or
special audit made by them including, but not limited to, all management letters
issued to ALFA.

5.4 Additional Information. ALFA shall provide such other information respecting
the condition or operations, financial or otherwise, of the Mutual Company or
any of the Consolidated Entities as Agent may from time to time reasonably
request on its own behalf and on behalf of any Lender.

5.5 Certain Additional Reporting Requirements.

5.5.1 SEC Filings. Promptly upon the filing thereof, should such filings become
applicable, ALFA shall deliver or make available by electronic means to Agent
copies of all regular, periodic and special reports that any Consolidated Entity
files with the United States Securities and Exchange Commission or any successor
thereto, or any national securities exchanges or the National Association of
Securities Dealers.

5.5.2 Change in Accounting Policies. ALFA shall promptly notify Agent in writing
upon any material change in accounting policies or financial reporting practices
on the part of any Consolidated Entity.

 

44



--------------------------------------------------------------------------------

5.5.3 Notice to Agent Upon Perceived Breach. ALFA agrees to give Agent prompt
written notice of any action or inaction by or on behalf of Agent or Lenders in
connection with this Agreement or the Obligations that Borrowers believe may be
actionable against Lenders or Agent or a defense to payment of any or all
Obligations for any reason, including, but not limited to, commission of a tort
or violation of any contractual duty or duty implied by law provided, however,
that ALFA’s failure to give such notice, if such failure is unintentional and
does not arise from Borrowers’ gross negligence, shall not foreclosure any such
action or defense to be asserted by Borrowers.

5.5.4 Notice of Litigation. ALFA shall give Agent prompt written notice of any
litigation, arbitration, tax audit, administrative proceeding or investigation
that may hereafter be instituted or threatened in writing in which Borrowers
would be a party and which may have a Material Adverse Effect on any
Consolidated Entity or any of their business, operations or Properties.

5.5.5 Other Notices. ALFA shall promptly notify Agent in writing if Borrowers
learn of the occurrence of (i) any event that constitutes an Event of Default or
an Unmatured Default, together with a detailed statement of the steps being
taken as a result thereof, or (ii) any Material Adverse Change.

5.6 Taxes and Other Encumbrances. Each Consolidated Entity shall make due and
timely payment or deposit of all federal, state and local taxes, assessments or
contributions required of it by law, and execute and deliver to Agent, on
demand, appropriate certificates attesting to the payment or deposit thereof;
provided, however, that the Consolidated Entities shall not be required to pay
or discharge any such tax, assessment, charge or claim for as long as it is
being diligently contested in good faith by proper proceedings and for which
appropriate reserves are being maintained.

5.7 Payment of Liabilities. Each Consolidated Entity shall pay all of its
Liabilities as and when the same becomes due in accordance with its terms.

5.8 Compliance with Laws. Each Consolidated Entity shall observe and comply with
all Laws, and shall maintain all certificates, franchises, permits, licenses,
and authorizations necessary to the conduct of its business or the operation of
its Properties, except for such Laws, certificates, etc., which, if violated or
not obtained and full penalties were imposed for such violation, could not cause
a Material Adverse Effect.

5.9 Maintenance of Property. All Consolidated Entities shall maintain their
Property (and any Property leased by or consigned or held under title retention
or conditional sales contracts) in good and workable condition at all times,
subject to ordinary wear and tear, normal discards and replacements due to
functional and useful-life obsolescence, and shall make all repairs,
replacements, additions, and improvements to their Property reasonably necessary
and proper to ensure that the business carried on in connection with their
Property may be conducted properly and efficiently at all times.

 

45



--------------------------------------------------------------------------------

5.10 Compliance with Contractual Obligations. Each Consolidated Entity will
perform all of its obligations in respect of all material contracts to which it
is a party and will use its best efforts to keep, and to take all action to
keep, such contracts in full force and effect and not allow any such contract to
lapse or be terminated or any rights to renew such to be forfeited or canceled,
if such lapse, etc. could have a Material Adverse Effect; provided, however,
that any such contract may lapse or be terminated or such renewal rights may be
forfeited or canceled if in the reasonable business judgment of the Consolidated
Entities it is in their best interests to allow or cause such lapse,
termination, forfeiture or cancellation.

5.11 Further Assurances. The Consolidated Entities shall promptly cure any
defects in the creation, issuance, or delivery of the Credit Documents. The
Consolidated Entities at their expense will execute (or cause to be executed)
and deliver to Agent upon request all such other and further documents,
agreements, and instruments in compliance with or accomplishment of the
covenants and agreements applicable to them in the Credit Documents, or to
correct any omissions in the Credit Documents, or to state more fully the
Obligations and agreements set out in any of the Credit Documents, to file any
notices, or to obtain any consents, all as may be reasonably necessary or
appropriate in connection therewith.

5.12 Setoff. Borrowers hereby grant to Agent and to each Lender a security
interest and right of setoff against all of Borrowers’ presently owned or
hereafter acquired monies, items, credits, deposits and instruments (including
certificates of deposit) presently or hereafter in the possession of any Lender
or Agent. By maintaining any such accounts or other property with a Lender or
Agent, Borrowers acknowledge that Borrowers voluntarily subject the property to
the security interest arising hereunder. Subject to the provisions in Article IX
hereof, a Lender may exercise its rights under this Section without prior notice
(but with prompt notice following the setoff) following an Event of Default.
Borrowers agree that neither Lenders nor Agent shall be liable for the dishonor
of any instrument after notice of setoff shall have been duly given resulting
from a Lender’s exercise of its rights under this Section.

5.13 Insurance.

5.13.1 General Insurance Requirements. In addition to the other specific
requirements set forth in this Agreement and in other Credit Documents, the
Consolidated Entities shall maintain insurance on all insurable Properties now
or hereafter owned by them against such risks and to the extent customary in
their industry, and shall maintain or cause to be maintained public liability
and worker’s compensation insurance to the extent customary in the industry.

5.14 Accounts and Records. The Consolidated Entities shall maintain current
books of record and account, in which full, true, and correct entries will be
made of all transactions.

5.15 Official Records. The Consolidated Entities shall maintain current
corporate and official records, minute books and stock ledgers and other records
appropriate to their form of organization.

 

46



--------------------------------------------------------------------------------

5.16 Banking Relationships. The Consolidated Entities shall maintain their
deposit accounts with Lenders or with other FDIC-insured depository
institutions.

5.17 Right of Inspection. The Consolidated Entities shall permit any officer,
employee, or agent of a Lender or Agent to visit and inspect during ordinary
business hours any of their Property, to examine their books of record and
accounts and corporate records, to take copies and extracts from such books of
record and accounts, and to discuss the affairs, finances, and accounts of the
Consolidated Entities with their respective officers, accountants, and auditors,
all at such reasonable times and as often as a Lender may reasonably desire and
upon reasonable advance notice absent an Event of Default. Absent an Event of
Default or Unmatured Default, all expenses of such inspections, etc. shall be
paid by Lenders, and in the presence thereof, all expenses shall be paid by
Borrowers.

5.18 ERISA Information and Compliance. The Consolidated Entities shall comply
with ERISA and all other applicable laws governing any pension or profit sharing
plan or arrangement to which they are a party. The Consolidated Entities shall
(i) upon request, provide Agent with copies of any annual report required to be
filed pursuant to ERISA with respect to any Plan or any other employee benefit
plan; (ii) notify Agent upon the occurrence of any ERISA Event or of any
additional act or condition arising in connection with any Plan which they
believe might constitute grounds for termination thereof by the PBGC or for the
appointment of a trustee to administer the Plan; and (iii) furnish to Agent,
promptly upon request, such additional information concerning any Plan or any
other employee benefit plan as Agent may request.

5.19 Indemnity: Expenses. Borrowers agree to indemnify, defend (with counsel
reasonably satisfactory to the indemnified party or parties) and hold harmless
Lenders and Agent against any loss, liability, claim or expense, including
reasonable attorneys’ fees, that they may incur in connection with the Credit
Documents or the Obligations, except those losses, etc. that may result from a
Lender’s or Agent’s gross negligence or willful misconduct. Without limiting the
foregoing, upon demand by Agent, Borrowers will reimburse Lenders and/or Agent
for the following reasonable expenses if not paid by Borrowers promptly after
written demand by Agent:

5.19.1 Taxes. All taxes that Lenders or Agent may be required to pay because of
the Obligations or because of Lenders’ or Agent’s interest in any property
securing the payment of the Obligations, excepting taxes based upon the net
income of Lender or Agent. As of the Closing Date, the Agent is not aware of any
such taxes being owed by Borrowers pursuant to this Section.

5.19.2 Administration. All costs of the preparation of this Agreement and any
other related documents (incurred by counsel for the Agent).

5.19.3 Costs of Collection. All court costs and other costs of collecting any
debt, overdraft or other obligation included in the Obligations.

5.19.4 Litigation. All reasonable costs arising from any litigation,
investigation, or administrative proceeding (whether or not Agent or a Lender is
a party thereto) that Agent or a

 

47



--------------------------------------------------------------------------------

Lender may incur as a result of the Obligations or as a result of entering into
the transactions described in this Agreement and the other Credit Documents,
including, but not limited to, expenses incurred by Agent or a Lender in
connection with a case or proceeding involving any Consolidated Entity under any
chapter of the Bankruptcy Code or any successor statute thereto; provided,
however, that Borrowers shall not be liable for any such costs as a result of
the Agent’s or a Lender’s gross negligence or willful misconduct.

5.19.5 Attorneys’ Fees. Reasonable attorneys’ fees incurred in connection with
any of the foregoing.

If a Lender or Agent pays any of the foregoing expenses, they shall become a
part of the Obligations and shall bear interest at the Maximum Lawful Amount.
This Section shall remain in full effect regardless of the full payment of the
Obligations, the purported termination of this Agreement, the delivery of the
executed original of this Agreement to Borrowers, or the content or accuracy of
any representation made by Borrowers to Lenders or Agent; provided, however, the
Required Lenders may terminate this Section by executing and delivering to
Borrowers a written instrument of termination specifically referring to this
Section.

5.20 Assistance in Litigation. Borrowers covenant to, upon request,
cooperatively participate in any proceeding in which Borrowers are not an
adverse party to Lenders or Agent and which concerns Lenders’ or Agent’s rights
regarding the Obligations. Lenders and Agent covenant to, upon request,
cooperatively participate in any proceeding in which the Lenders and Agent are
not an adverse party to Borrowers and which concerns Borrowers’ rights regarding
the Obligations.

5.21 Name Changes. Borrowers shall give Agent at least thirty (30) days prior
written notice before any Consolidated Entity changes its name or begins doing
business under any trade name.

5.22 Estoppel Letters. Borrowers covenant to provide Agent, within ten (10) days
after request, an estoppel letter stating (i) the balance of the Obligations,
(ii) whether Borrowers have any defenses to payment of the Obligations, and
(iii) the nature of any defenses to payment of the Obligations. Such balance as
presented for confirmation and the nonexistence of defenses shall be presumed if
Borrowers fail to respond to such a request within the required period.

5.23 Environmental Matters.

5.23.1 Compliance With Environmental Laws. All Consolidated Entities will
(i) employ in connection with their operations, appropriate technology and
compliance procedures to maintain compliance with any applicable Environmental
Laws, the violation of which would reasonably be expected to have a Material
Adverse Effect, (ii) obtain and maintain any and all materials permits or other
permits required by applicable Environmental Laws in connection with its
operations, excepting only such permits, etc. which could not by their absence
cause a Material Adverse Effect, and (iii) dispose of any and all Hazardous
Substances only at facilities and with carriers reasonably believed to possess
valid permits under any applicable state and local Environmental Laws. All

 

48



--------------------------------------------------------------------------------

Consolidated Entities shall use their best efforts to obtain all certificates
required by law to be obtained by them from all contractors employed by them in
connection with the transport or disposal of any Hazardous Substances.

5.23.2 Remedial Work. If any investigation, site monitoring, containment,
clean-up, removal, restoration or other remedial work of any kind or nature with
respect to any Consolidated Entity’s Properties is required to be performed by
them under any applicable local, state or federal law or regulation, any
judicial order, or by any governmental or non-governmental entity or Person
because of, or in connection with, the current or future presence, suspected
presence, release or suspected release of a Hazardous Substance on or into the
air, soil, groundwater, surface water or soil vapor at, on, about, under, or
within any of a Consolidated Entity’s Property (or any portion thereof),
Borrowers shall within 30 days after written demand for performance thereof (or
such shorter period of time as may be required under applicable law, regulation,
order or agreement), commence and thereafter diligently prosecute to completion,
all such remedial work.

5.23.3 Indemnification of Lenders and Agent. Borrowers agree to indemnify,
defend (with counsel reasonably satisfactory to the indemnified party or
parties) and hold harmless Lenders and Agent against any loss, liability claim
or expense, including attorneys’ fees, that Lender or Agent may incur as a
result of the violation or alleged violation of any Environmental Law by a
Consolidated Entity or with respect to any other violation of Environmental Laws
with respect to any Consolidated Entity’s Properties. This covenant shall
survive the repayment of the Obligations.

5.24 Creation or Acquisition of Subsidiaries. The Borrowers will cause each
Consolidated Entity that is hereafter acquired or created, promptly (but in no
event more than 30 days) after such Consolidated Entity is acquired or created,
to become a Participating Entity by execution of an Assumption Agreement, and
all other documents necessary to cause it to become jointly and severally liable
for the Obligations (subject to the limitations provided in the Assumption
Agreement).

5.25 Existing Capital Structure of Borrower. Schedule 5.25 hereto includes a
description of ALFA’s current ownership structure, including outstanding stock
and any warrants, convertible debt or other like instruments, and a list of all
Subordinated Debt now outstanding.

VI. NEGATIVE COVENANTS

Each of the Borrowers covenant and agree that without the advance written
consent of the Required Lenders, until the Obligations are repaid in full:

6.1 Debts, Guaranties, and Other Obligations. No Consolidated Entity shall
incur, create, assume, or in any manner become or be liable with respect to any
Liability, except the following:

6.1.1 Obligations to Lenders. Any Obligations to Lenders under this Agreement.

 

49



--------------------------------------------------------------------------------

6.1.2 Existing Liabilities. Liabilities, direct or contingent, of Consolidated
Entities existing on the date of this Agreement that are reflected in Schedule
6.1.2 hereof.

6.1.3 Endorsements. Endorsements of negotiable or similar instruments for
collection or deposit in the ordinary course of business.

6.1.4 Trade Liabilities. Trade payables and accruals from time to time incurred
in the ordinary course of business.

6.1.5 Taxes. Taxes, assessments, or other governmental charges that are not
delinquent or are being contested in good faith by appropriate action promptly
initiated and diligently conducted, if Borrowers have made the reserve therefor
required by GAAP.

6.1.6 Purchase Money Debt. Purchase Money Debt of all Consolidated Entities.

6.1.7 Accounting Accruals. Liabilities arising from reserves and accruals
required by GAAP that do not reflect liquidated and mature obligations to third
parties, including, but not limited to, current deferred income taxes.

6.1.8 Liabilities Among Borrowers. Liabilities incurred to other Borrowers
incurred in the ordinary course of business.

6.1.9 Other Liabilities. Any Liabilities not to exceed $15,000,000 of
availability to ALFA and Financial in the aggregate.

6.2 Change of Ownership. ALFA shall not cause or suffer to exist a change of
ownership or suffer the issuance of new stock or other event that would result
in the ownership of more than 45% of the stock of ALFA by any Person other than
the Mutual Companies.

6.3 Distributions. No Consolidated Entity (excluding ALFA) shall declare or pay
any dividend or other distribution or redeem any of its capital stock except for
dividend payments and other distributions from Subsidiaries to ALFA.

6.4 Encumbrances. No Consolidated Entity shall create, incur, assume, or permit
to exist any Encumbrance on any of its Property (now owned or hereafter
acquired) except for Permitted Encumbrances, liens on a Subsidiary’s or
Financial’s property in favor of ALFA, Financial, Alfa Mutual Insurance Company,
Alfa Mutual Fire Insurance Company, Alfa Mutual General Insurance Company, or
another Subsidiary that owns directly or indirectly all of the shares of the
stock of such Subsidiary, other than directors’ qualifying shares, not to exceed
in the aggregate $50,000,000, and shall not undertake a commitment of any kind
in favor of any Person (other than Lenders) (i) requiring that any or all of
such Consolidated Entity’s Property be or remain unencumbered, or (ii) requiring
that a Consolidated Entity grant an Encumbrance (other than a Permitted
Encumbrance) in favor of any Person (other than Lenders) on a Consolidated
Entity’s Property under any circumstances whatsoever. No Consolidated Entity
shall sign or file under the Uniform Commercial

 

50



--------------------------------------------------------------------------------

Code a financing statement that names such Consolidated Entity as debtor or the
equivalent or sign any security agreement authorizing any secured party
thereunder to file any such financing statement, except to secure Permitted
Encumbrances.

6.5 Investments. No Consolidated Entity shall make investments (including but
not limited to acquisitions or purchases of the obligations or stock of, or any
other or additional interest) in any person, firm, partnership, joint venture or
corporation except: (a) those investments in existence as of the Closing Date,
(b) general obligations of, or obligations unconditionally guaranteed as to
principal and interest by, the United States of America maturing within fifteen
(15) months of the date of purchase, (c) commercial paper having a rating of not
less than “A2” or “P2” from Moody’s or S & P, respectively, (d) Permitted
Acquisitions, (f) certificates of deposit and bankers acceptances issued by a
Lender or another banking institution with a minimum net worth of Five Billion
and No/100 Dollars ($5,000,000,000.00) and having a letter of credit rating of
not less than “A” from Moody’s or S & P, respectively, (g) such other
investments as the Consolidated Entities may invest in from time to time in the
ordinary course of business as are customarily disclosed in ALFA’s annual report
to stockholders, (h) any investment allowed by appropriate insurance regulators
and (i) such other investments as the Required Lenders may approve, in their
discretion.

6.6 Sales and Leasebacks. No Consolidated Entity shall enter into any
arrangement, directly or indirectly, with any Person other than another
Consolidated Entity by which such Consolidated Entity shall sell or transfer any
of its Property, whether now owned or hereafter acquired, and by which a
Consolidated Entity shall then or thereafter rent or lease as lessee such
Property or any part thereof or other Property that it intends to use for
substantially the same purpose or purposes as the Property sold or transferred.

6.7 Change of Control. ALFA shall not suffer or permit the occurrence of a
Change of Control.

6.8 Nature of Business. No Consolidated Entity shall suffer or permit any
material changes to be made in the character of its business as carried on at
the Closing Date, except for the accomplishment of Permitted Acquisitions.

6.9 Further Acquisitions, Mergers, Etc. Except for the acquisition described on
Schedule 6.9, Permitted Acquisitions and transactions involving only
Consolidated Entities, no Consolidated Entity shall (i) make an acquisition of
any Person or (ii) enter into any agreement to merge, consolidate, or otherwise
reorganize or recapitalize, or sell, assign, lease, or otherwise dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of their Property (whether now owned or hereafter acquired).

6.10 Advances. No Consolidated Entity shall extend any loans to any other
Persons, except for the $20,000,000 loan to ALFA Mutual Insurance Company by
Financial as evidenced by a promissory note, which promissory note is assigned
to the Agent pursuant to the terms of an Assignment Agreement of even date.

 

51



--------------------------------------------------------------------------------

6.11 Disposition of Assets. No Consolidated Entity shall dispose of any of its
assets other than in the ordinary course of their present business upon terms
standard in its industry.

6.12 Inconsistent Agreements. No Consolidated Entity shall enter into any
agreement containing any provision which would be violated or breached by the
performance by Borrowers of the Obligations.

6.13 Fictitious Names. Borrowers shall not use any name other than the name used
in executing this Agreement or any assumed or fictitious name.

6.14 Subsidiaries and Affiliates. No Consolidated Entity shall create or acquire
any direct or indirect Subsidiary or Affiliate or divest itself of any material
assets by transferring them to any existing Subsidiary or Affiliate other than
Participating Entities; nor shall Borrowers enter into any partnership, joint
venture, or similar arrangement, or otherwise make any material change in its
corporate structure, except that Borrowers may acquire and create Participating
Entities from time to time in the ordinary course of business.

6.15 Adverse Action With Respect to Plans. No Consolidated Entity shall take any
action to terminate any Plan which could reasonably result in a material
liability of a Consolidated Entity to any Person.

6.16 Transactions With Affiliates. No Consolidated Entity shall enter into any
transaction with any Affiliate except in the ordinary course of business and on
fair and reasonable terms no less favorable to the Consolidated Entity than it
would obtain in a comparable arms length transaction with a Person not an
Affiliate.

6.17 Constituent Document Amendments. No Consolidated Entity shall amend its
corporate charter or bylaws, except as necessary to accomplish corporate
transactions that do not require Lenders’ or Agent’s specific approval or
transactions for which such approval is necessary and has been granted.

6.18 Adverse Transactions. No Consolidated Entity shall enter into any
transaction that materially and adversely affects or, to the best of its
knowledge, is likely to materially and adversely affect the Borrowers’ ability
to repay the Obligations.

6.19 Margin Securities. No Consolidated Entity shall own, purchase or acquire
(or enter into any contract to purchase or acquire) any “margin security” as
defined by any regulation of the Federal Reserve Board as now in effect or as
the same may hereafter be in effect.

6.20 Accounting Changes. Borrowers shall not change its fiscal year or make any
other significant change in consolidated or consolidating accounting treatment
and reporting practices, except as required or permitted by GAAP or the
Securities and Exchange Commission. Any change in fiscal year shall be subject
to Agent’s prior written approval.

 

52



--------------------------------------------------------------------------------

6.21 Action Outside Ordinary Course. No Consolidated Entity shall take any other
action outside the ordinary course of their business.

6.22 Modification of Subordinated Debt Documents. ALFA will not cause or permit
any amendment, modification or waiver of any provision of any Subordinated Debt
that may hereafter be issued if the effect of such amendment, modification or
waiver is to (i) increase the interest rate on such Subordinated Debt or change
(to earlier dates) the dates upon which principal and interest are due thereon;
(ii) alter the redemption, prepayment or subordination provisions thereof;
(iii) alter the covenants and events of default in a manner that would make such
provisions more onerous or restrictive to any Borrower or any Participating
Entity; or (iv) otherwise increase the obligations of any Borrower or any
Participating Entity in respect of such Subordinated Debt or confer additional
rights upon the holders thereof which individually or in the aggregate would be
adverse to any Borrower or any Participating Entity or to the Agent or the
Lenders.

6.23 Debt Rating. To the extent ALFA shall have outstanding issues of rated debt
(each, a “Rated Debt Issue”), no such Rated Debt Issue shall have a rating less
than “investment grade” as determined by Standard & Poor’s Rating Services or
Moody’s Investors Service.

VII. FINANCIAL COVENANTS

7.1 Minimum Stockholders’ Equity for ALFA. ALFA shall not permit its
consolidated total stockholders’ equity on any date to be less than $525,000,000
plus 25% of ALFA’s cumulative consolidated net income, if positive, earned after
March 31, 2003 through the last day of the most recent fiscal quarter for which
statements were delivered or required to have been delivered to the Agent
pursuant to Section 5.3, taken as one accounting period. For purposes of this
Section 7.1, consolidated total stockholders’ equity and consolidated net income
shall not include after tax gains or losses from extraordinary items that are
disclosed on ALFA’s consolidated Financial Statements.

7.2 Minimum Stockholders’ Equity for Financial. Financial shall not permit its
consolidated total stockholders’ equity on any date to be less than $30,000,000
plus 25% of cumulative consolidated net income, if positive, earned after
March 31, 2003 through the last day of the most recent fiscal quarter for which
statements were delivered or required to have been delivered to the Agent
pursuant to Section 5.3, taken as one accounting period. For purposes of this
Section 7.2, consolidated total stockholders’ equity and consolidated net income
shall not include after tax gains or losses from extraordinary items that are
disclosed on ALFA’s consolidated Financial Statements.

7.3 Ratio of Losses. Financial agrees that it shall not permit its Ratio of
Losses on a rolling four quarter basis to exceed 75%.

 

53



--------------------------------------------------------------------------------

7.4 Ratio of Consolidated Indebtedness to Consolidated Capitalization. ALFA will
maintain on any date a ratio of Consolidated Indebtedness to Consolidated
Capitalization of not more than .40 to 1.0.

VIII. EVENTS OF DEFAULT

8.1 Events of Default. Any of the following events shall be considered an Event
of Default under this Agreement:

8.1.1 Payments. Borrowers’ failure to make payment of any amount of the
Obligations.

8.1.2 Representations and Warranties. Any representation or warranty made by
Borrowers or any other party in any Credit Document having been incorrect in any
material respect as of the date thereof.

8.1.3 Negative Covenants. The failure of Borrowers to comply with any of the
requirements of Article VI hereof; provided, however, as to any such event that
is, in the judgment of Required Lenders, both (i) the result of an act by a
third party absent the cooperation of any Consolidated Entity, and
(ii) reasonably susceptible to being cured, the event shall not constitute an
Event of Default unless the event remains uncured for a period of ten (10) days
following the earlier of Borrowers’ knowledge of the facts giving rise thereto
or Agent’s written notice to Borrowers given in accordance with the provisions
hereof.

8.1.4 Financial Covenants. The failure of Borrowers to comply with any of the
requirements of Article VII hereof.

8.1.5 Reporting Requirements. The failure of Borrowers or any other party to
timely perform any covenant in the Credit Documents requiring the furnishing of
notices, financial reports or other information to Lenders within five
(5) Business Days of when due.

8.1.6 Other Covenants. The failure of Borrowers to observe or perform any
covenant contained in any Credit Document, which covenant is not subject to any
specific provision in this Article VIII; provided, however, as to any such
breach that is reasonably susceptible to being cured, the occurrence of such
breach shall not constitute an Event of Default hereunder if such breach is
fully cured within twenty (20) days after the earlier of Borrowers’ knowledge of
the facts giving rise thereto or Agent’s written notice thereof to Borrowers
given in accordance with the provisions hereof.

8.1.7 Involuntary Bankruptcy or Receivership Proceedings. The appointment of a
receiver, custodian, liquidator, or trustee for any Consolidated Entity, or for
any of its Property, by the order or decree of any court or agency or
supervisory authority having jurisdiction; or a Consolidated Entity’s
adjudication as being bankrupt or insolvent; or the sequestering of any of the
Property of any Consolidated Entity by court order or the filing of a petition
against a Consolidated Entity under any

 

54



--------------------------------------------------------------------------------

state or federal bankruptcy, reorganization, debt arrangement, insolvency,
readjustment of debt, dissolution, liquidation, or receivership law of any
jurisdiction, whether now or hereafter in effect, and in each case without the
acquiescence of a Consolidated Entity, unless dismissed within sixty (60) days.

8.1.8 Voluntary Petitions. Any Consolidated Entity’s filing of a petition in
voluntary bankruptcy or to seek relief under any provision of any bankruptcy,
reorganization, debt arrangement, insolvency, receivership, readjustment of
debt, dissolution, or liquidation law of any jurisdiction, whether now or
hereafter in effect, or its acquiescence in the filing of any petition against
it under any such law.

8.1.9 Default on Other Liabilities. Any Consolidated Entity’s failure to make
any payment when due on (i) any Liabilities in excess of One Million and No/100
Dollars ($1,000,000.00) or (ii) any Subordinated Debt.

8.1.10 Undischarged Judgments. The existence of a final judgment or judgments
for the payment of money in excess of One Million and No/100 Dollars
($1,000,000.00) by any court or other Governmental Authority against a
Consolidated Entity, which is not paid, discharged, stayed, dismissed through
appropriate appellate proceedings or bonded within thirty (30) days after entry.

8.1.11 Insolvency. Any Consolidated Entity’s no longer being Solvent.

8.1.12 Attachment. The issuance of an attachment or other process against any
Property of any Consolidated Entity, unless removed (by bond or otherwise)
within twenty (20) days.

8.1.13 Insurance. The insurance department of a state having jurisdiction over
the Borrowers or a Mutual Company commences a delinquency proceeding, or similar
action, for the purpose of liquidating, rehabilitating, reorganizing or
conserving the business and operations of the Borrowers or a Mutual Company.

8.1.14 Contest. Any Consolidated Entity’s challenge or contest of the validity
or enforceability of this Agreement or any other Credit Document in any action,
suit or proceeding.

8.1.15 Failure to Guarantee. ALFA Mutual Insurance Company’s failure to
guarantee the commercial paper or variable rate demand notes issued by ALFA from
time to time.

8.2 Remedies. Upon the happening of any Event of Default and subject to the
provisions of Section 9.2 with respect to actions to be taken by the Agent:

8.2.1 Default Rate. Agent may declare the Obligations to thereafter bear
interest at the Default Rate.

8.2.2 Termination of Commitments. As provided elsewhere in this Agreement,
Lenders shall not be obligated to advance any additional Loans. Agent may
terminate the obligation of

 

55



--------------------------------------------------------------------------------

Lenders to advance any additional Loans by written notice to Borrowers, which
formal termination shall remain in effect notwithstanding any subsequent cure of
the Event of Default and whether or not the Loans are accelerated; provided,
however, that notwithstanding the above, if there shall occur an Event of
Default under Sections 8.1.7 or 8.1.8, then the obligation of the Lenders to
lend hereunder shall automatically terminate and any and all of the Obligations
shall be immediately due and payable without the necessity of any action by the
Agent or the Lenders or notice to the Agent or the Lenders.

8.2.3 Acceleration. Agent may declare the entire principal amount of all
Obligations then outstanding, including interest accrued thereon, to be
immediately due and payable without presentment, demand, protest, notice of
protest, or dishonor or other notice of default of any kind, all of which are
hereby expressly waived.

8.2.4 Setoff. Any Lender may exercise its lien upon and right of setoff against
any monies, items, credits, deposits or instruments that such Lender may have in
its possession and which belong to Borrowers or to any other person or entity
liable for the payment of any or all of the Obligations.

8.2.5 Other Remedies. Lenders and Agent may exercise any right that they may
have under any other document evidencing or securing the Obligations or
otherwise available to Lenders or Agent at law or equity.

8.2.6 Attorney-in-Fact. Borrowers hereby irrevocably appoint Agent as Borrowers’
attorney-in-fact to take any action to facilitate Agent’s exercise of remedies
hereunder.

8.2.7 Letters of Credit. At the option of the Required Lenders, the Issuing Bank
and the Agent may treat all then outstanding Letters of Credit as if drafts in
the full amount available to be drawn thereunder had been properly drawn
thereunder and paid by the Issuing Bank and the Borrowers had failed or refused
to reimburse the Issuing Bank for the amount so paid within the time permitted
under this Agreement. The Borrowers shall, promptly upon demand of the Agent,
deposit in cash with the Agent an amount equal to the amount of all Letter of
Credit Liabilities then outstanding, as collateral security for the repayment
thereof, which deposit shall be held by the Agent under the provisions of
Section 10.26.

IX. AGENT

9.1 Appointment of Agent. Lenders hereby appoint Agent to act as specified in
this Article IX. Agent’s duties hereunder are administrative and ministerial in
nature, and Agent’s capacity is that of an independent contractor for Lenders.
Agent is not a trustee or other fiduciary for Lenders, and Agent has no duties
whatsoever to Lenders except as expressly set forth in this Agreement.

 

56



--------------------------------------------------------------------------------

9.2 Powers of Agent.

9.2.1 Administration of Loans. Except as otherwise provided in this Section 9.2,
Agent shall have the exclusive power and authority to (i) give all consents and
approvals, issue waivers and amendments, enforce the Credit Documents
(including, but not limited to, the power to enforce the Credit Documents in any
relevant case under the Bankruptcy Code) and otherwise take all actions
permitted of Agent under this Agreement or any other Credit Document, (ii) give
all consents and approvals, issue waivers and amendments, enforce the Credit
Documents (including, but not limited to, the power to enforce the Credit
Documents in any relevant case under the Bankruptcy Code) and otherwise take all
actions permitted of Lenders under this Agreement or any other Credit Document,
excepting only those matters that the Credit Documents specifically reserve for
the respective Lenders severally (such as the computation of LIBOR charges
unique to the circumstances of a given Lender), (iii) receive all payments,
notices and other deliveries and communications to be given Lenders or Agent
under this Agreement or any other Credit Document, and (iv) to perform such
actions as are incidental to any of the foregoing.

9.2.2 Matters Reserved to Required Lenders. Absent the prior approval of the
Required Lenders, Agent shall not (i) waive or amend any provision of this
Agreement or (ii) approve any acquisition for which approval is necessary under
the definition of Permitted Acquisitions set forth in Article I hereof.

9.2.3 Matters Reserved to all Lenders. Absent the prior approval of all Lenders,
Agent shall not forgive any principal included in the Obligations; waive or
amend any interest rate applicable to the Obligations; waive or amend the
Maturity Date; waive or amend the amount of any Lender’s Commitment; waive an
Event of Default arising from non-payment of any principal or interest due on
the Obligations; accelerate the maturity of the Obligations; or amend the
definitions of Pro Rata Share or Required Lenders.

9.3 Duties of Agent.

9.3.1 Specific Duties of Agent: Standard of Care. Agent shall (i) remit to each
Lender, with reasonable promptness, the appropriate Pro Rata Share of payments
received or other amounts collected on account of the Obligations, (ii) forward
to Lenders, with reasonable promptness, counterparts or copies of Borrowing
Notices, financial reports and other information that may be delivered to Agent
by Borrowers pursuant to the requirements of the Credit Documents, (iii) notify
Lenders of any Unmatured Default or Event of Default known to Agent, in
accordance with Section 9.7 below, and (iv) otherwise administer the Loans
through the exercise of such of the powers granted herein as Agent deems
appropriate from time to time. Agent shall have no liability to Lenders for any
action or inaction relating to this Agreement or the other Credit Documents,
except for actual losses caused by its gross negligence or reckless or willful
misconduct.

9.3.2 Limitations on Agent’s Duties. Agent shall not be obligated to take any
action hereunder or under any other Credit Document (i) if such action would, in
the opinion of Agent, be contrary to applicable law, this Agreement or the other
Credit Documents, (ii) if it shall not first be

 

57



--------------------------------------------------------------------------------

specifically indemnified to its satisfaction against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action, (iii) if it would likely subject Agent to a tax in any jurisdiction
where it is not then subject to a tax, (iv) if it would likely require Agent to
qualify to do business in any jurisdiction where it is not then so qualified,
unless Agent receives security or indemnity satisfactory to it against any tax
or other liability in connection with such qualification or resulting from the
taking of such action in connection therewith, or (v) if it would likely subject
Agent to in personam jurisdiction in any location where it is not then so
subject.

9.3.3 Agent’s Right to Require Instructions in Performance of Duties. If Agent,
in its sole and absolute discretion, requests instructions from the Required
Lenders with respect to any act or action (including the failure to act) in
connection with this Agreement or any other Credit Document for which the
approval of the Required Lenders or all Lenders is not otherwise required, Agent
shall be entitled, at its option, to refrain from such action, or to continue
such inaction, unless and until Agent shall have received such instructions, and
Agent shall incur no liability by reason of so acting or refraining from action.
No Lender shall have any right of action whatsoever against Agent as a result of
Agent’s acting or refraining from acting hereunder or under any other Credit
Document in accordance with the instructions of the Required Lenders in such a
case.

9.3.4 Agent’s Reliance on Others in Performance of Duties. Agent shall be
entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, statement, consent, certificate, telex, teletype or
facsimile message, order or other documentary, teletransmission or telephone
message believed by it in good faith to be genuine and correct and to have been
signed, sent or made by the proper Person. Agent may consult with legal counsel
(including counsel for Borrowers), accountants and other experts selected by it
with respect to all matters pertaining to this Agreement and the other Credit
Documents and its duties hereunder and thereunder and shall not be liable for
any action taken or omitted to be taken by it in good faith in accordance with
the advice of such counsel (including counsel for Borrowers), accountants or
experts.

9.3.5 Sharing of Information. Except as otherwise expressly provided in this
Article IX, Agent shall have no duty or responsibility, either initially or on a
continuing basis, to provide any Lender with any credit or other information
concerning the business, prospects, operations, properties, financial or other
condition or creditworthiness of the Consolidated Entities or any other Person
that may come into its possession, whether before the making of the initial
Loans or at any time or times thereafter. All notices to be given to Borrowers
by a Lender hereunder shall be concurrently given to Agent and all other
Lenders.

9.4 Indemnification of Agent. To the extent Agent is not reimbursed by or on
behalf of Borrowers, and without limiting the obligation of Borrowers to do so,
Lenders will reimburse and indemnify Agent, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including attorneys’ fees and expenses) or disbursements of any
kind or nature whatsoever that may at any time (including at any time following
the indefeasible repayment in full of the Loans) be imposed on, incurred by or
asserted against Agent in any way relating to or arising out of this Agreement
or any other Credit Document or the transactions contemplated thereby or any
action taken or omitted by Agent under or in connection with any of the

 

58



--------------------------------------------------------------------------------

foregoing, and in particular will reimburse Agent for out-of-pocket expenses
promptly upon demand by Agent therefor; provided, however, that no Lender shall
be liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements finally
determined by a court of competent jurisdiction and not subject to any appeal or
pursuant to arbitration to have resulted from Agent’s gross negligence or
reckless or willful misconduct. Agent may offset any amounts due Agent by any
Lender against obligations of Agent to that Lender.

9.5 No Representations by Agent. Each Lender acknowledges that neither Agent nor
any of its officers, directors, employees, attorneys, accountants or agents has
made any representation or warranty to it regarding the Consolidated Entities,
the Loans, or otherwise relating to this Agreement. Agent shall not be
responsible to any Lender for any recitals, statements, information,
representations or warranties herein or in any other Credit Document or in any
document, instrument, certificate or other writing delivered in connection
herewith or therewith or for the execution, effectiveness, genuineness,
validity, enforceability, perfection, priority or sufficiency of this Agreement
or any other Credit Document or the financial condition of the Consolidated
Entities or any other Person, or be required to make any inquiry concerning
either the performance or observance of any of the terms, provisions or
conditions of this Agreement or any other Credit Document, or the financial
condition of the Consolidated Entities or any other Person or the existence or
possible existence of any Unmatured Default or Event of Default.

9.6 Independent Investigations by Lenders. Each Lender acknowledges that,
independently and without reliance upon Agent or any other Lender and based on
such documents and information as it has deemed and may deem appropriate, (i) it
has made its own appraisal of and investigation into the business, prospects,
operations, properties, financial and other condition and creditworthiness of
the Consolidated Entities in connection with its decision to enter into this
Agreement and extend credit to Borrowers hereunder, and (ii) it will continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action hereunder.

9.7 Notice of Default. Agent shall not be deemed to have knowledge or notice of
the occurrence of any Unmatured Default or Event of Default, other than any
Unmatured Default or Event of Default arising out of the failure to pay any
principal, interest, fees or other amounts payable to Agent for the account of
Lenders, unless Agent has received written notice from Borrowers or a Lender
describing such Unmatured Default or Event of Default and stating that such
notice is a “notice of default.” In the event that Agent receives such a notice,
Agent shall give notice thereof to Lenders as soon as reasonably practicable;
provided, however, that if any such notice has also been furnished to Lenders,
Agent shall have no obligation to notify Lenders with respect thereto. Each
Lender shall promptly give Agent such a notice upon its actual knowledge of an
Unmatured Default or an Event of Default; provided, however, that the failure of
any Lender to deliver such notice in the absence of gross negligence or reckless
or willful misconduct shall not affect its rights hereunder or under the other
Credit Documents.

9.8 Funding of Loans Pursuant to Borrowing Notices. Promptly following receipt
of notice from Agent that a Borrowing Notice has been submitted, and provided
that all conditions to

 

59



--------------------------------------------------------------------------------

funding are believed to have been satisfied, each Lender shall transfer to a
designated account with Agent that Lender’s Pro Rata Share of the requested
funding. The transfer of funds shall occur within the time required for funding
under this Agreement; provided, however, no Lender shall be obligated to fund a
LIBOR Loan earlier than two (2) Business Days after its receipt of notice of the
borrowing from Agent. Should any Lender fail to timely fund its Pro Rata Share
of a requested Loan, Agent may, but shall be under no obligation whatsoever to,
advance to Borrowers the defaulted Lender’s Pro Rata Share of the requested
Loan. If such an advance is made, it shall be deemed an advance by Agent for the
account of the defaulting Lender and shall bear interest at the rate applicable
to the Loan funded by the advance, payable on demand.

9.9 Agent in its Individual Capacity. With respect to its Commitments, and the
Loans made by it, Agent shall have the same rights and powers under the Credit
Documents as any other Lender or holder of a Note and may exercise the same as
though it were not performing the duties specified herein; and the terms
“Lenders,” “Required Lenders,” and any similar terms shall, unless the context
clearly otherwise indicates, include Agent in its individual capacity as a
Lender. Agent may accept deposits from, lend money to and generally engage in
any kind of banking, trust, financial advisory or other business with the
Consolidated Entities or any of their respective Affiliates as if it were not
performing the servicing duties specified herein, and may accept fees and other
consideration from Borrowers for services in connection with this Agreement and
otherwise without having to disclose or account for the same to Lenders.

9.10 Holders. Agent may deem and treat the payee of any Note as the holder
thereof and Lender hereunder for all purposes hereof unless and until a written
notice of the assignment, transfer or endorsement thereof purportedly executed
by the payee, as the case may be, shall have been filed with Agent. Any request,
authority or consent of any Person that, at the time of making such request or
giving such authority or consent, is the holder of any Note according to Agent’s
information, shall be conclusive and binding on any subsequent holder,
transferee, assignee or endorsee, as the case may be, of such Note or of any
Note or Notes issued in exchange therefor.

9.11 Successor Agent. Agent may resign at any time upon sixty (60) days’ prior
written notice to Borrowers and Lenders. Agent may be removed upon Agent’s
insolvency, liquidation or the appointment of a receiver for Agent, by action of
the Required Lenders, at any time upon sixty (60) days’ prior written notice to
Borrowers and Agent. Such resignation or removal, as the case may be, shall take
effect upon the appointment of a successor Agent as provided herein. The
Required Lenders will appoint from among Lenders a successor Agent. If no
successor Agent shall have been appointed within such sixty (60) day period,
Agent may appoint, after consulting with Lenders and Borrowers, a successor
agent from among Lenders, who shall serve as Agent until such time, if any, as
the Required Lenders shall have appointed a successor Agent as provided
hereinabove. Upon the written acceptance of any appointment as Agent hereunder
by a successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents. After any retiring Agent’s
resignation as Agent, the provisions of this Article shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Agent.

 

60



--------------------------------------------------------------------------------

9.12 Sharing of Payments. etc. Each Lender agrees that if it shall, through the
exercise of a right of banker’s lien, set-off, counterclaim or otherwise, obtain
payment with respect to the Obligations which results in its receiving more than
its Pro Rata Share of the aggregate payments with respect to all of the
Obligations, then (a) such Lender shall be deemed to have simultaneously
purchased from the other Lenders a share in the Obligations so that the amount
of the Obligations held by each of Lenders shall continue to equal their
respective Pro Rata Shares, and (b) such other adjustments shall be made from
time to time as shall be equitable to insure that Lenders share such payments
ratably. No Lender shall exercise its banker’s lien, set-off or other right to
accomplish such payment absent Agent’s prior consent.

9.13 Separate Liens on Collateral. Each Lender agrees with the other Lenders
that, with the exception of security interests in deposit accounts and like
property in the possession of a Lender as expressly provided for in this
Agreement, it will not take or permit to exist any Encumbrance in its favor on
any property of any of the Consolidated Entities.

9.14 Payments Between Agent and Lenders. All payments by Agent to any Lender,
and all payments by any Lender to Agent, under the terms of this Agreement shall
be made by wire transfer in immediately available funds to the receiving party’s
address specified for notices in this Agreement. If any of Lenders fail to pay
when due any sum payable to Agent, then, except as otherwise provided in
Section 9.8 hereof, such sum shall bear interest until paid at the interest rate
per annum for overnight borrowing by the payee from the Federal Reserve Bank for
the period commencing on the date such payment was due and ending on, but
excluding, the date such payment is made.

9.15 [Intentionally Omitted].

9.16 Bankruptcy Provisions. Should any of the Consolidated Entities become a
party to a case under the Bankruptcy Code, each Lender shall be entitled to file
its own claim, to the extent such a filing may be necessary. Agent shall review
each claim before being filed by a Lender to assure that the claim is filed on a
basis consistent with Agent’s records and Agent’s legal positions taken pursuant
to this Agreement. Should any of the Consolidated Entities become a party to a
reorganization proceeding under the Bankruptcy Code, each Lender shall be
recognized as the holder of a separate claim for the purpose of the approval or
rejection of a Plan under 11 U.S.C. § 1126, may freely vote such claim, and the
provisions of that Section shall control the other provisions of this Agreement
that otherwise require the consent of the Required Lenders or all Lenders in
certain circumstances. Agent shall continue to administer the Loans on behalf of
Lenders, as they may be amended by any adopted Plan of Reorganization.

9.17 Procedures for Notices and Approvals. All notices given among Lenders and
Agent with respect to this Agreement or the other Credit Documents shall be
given in the manner provided in this Agreement. Additionally, should Agent
request Lenders’ approval of any matter, each Lender shall respond in writing
within five (5) Business Days after the Business Day on which the request was
received. If a Lender fails to so respond, it shall be deemed to have
disapproved the action proposed by Agent.

 

61



--------------------------------------------------------------------------------

9.18 Amendments to Article IX. No provision of this Article IX may be amended or
waived absent the prior written consent of all Lenders and Agent. Borrowers’
approval shall not be required for the amendment or waiver of any provision of
this Article IX; provided, however, Borrowers’ written consent shall be required
for any amendment of this Article IX that would eliminate the position of Agent.

X. GENERAL PROVISIONS

10.1 Notices. All communications relating to this Agreement or any of the other
Credit Documents shall be in writing and shall be effective when delivered by
(i) mail within 72 hours after such communication is deposited into the mail
with first class postage prepaid, addressed as specified in this Section,
(ii) overnight courier or special courier when delivered at the address
specified in this Section, or (iii) telecopier when such telecopy is transmitted
to the telecopier number specified in this Section:

If to Borrowers:

c/o ALFA Corporation

2108 East South Boulevard

P. O. Box 11000

Montgomery, Alabama 36191-0001

Attention:                Chief Financial Officer and General Counsel

Telecopier:              (334) 394-3087

If to AmSouth or Agent:

AmSouth Bank

1900 5th Avenue North

7th Floor, AmSouth Center

Birmingham, Alabama 35203

Attention:  Mary Buckner

Telecopier:              (205) 581-7578

AmSouth Bank

201 Monroe Street, 2nd Floor

Montgomery, Alabama 36104

Attention:  Paul Walker

Telecopier:              (334) 240-1244

 

62



--------------------------------------------------------------------------------

With a Copy To:

Maynard, Cooper & Gale, P.C.

Attn: J. Kris Lowry, Esq.

1901 6th Avenue North

2400 AmSouth/Harbert Plaza

Birmingham, Alabama 35203-2618

Telecopier:              (205) 254-1999

If to the other Lenders, at the address set forth on the signature pages
attached hereto. Any party may change its address for receipt of notice by
written direction to the other parties hereto.

10.2 Renewal, Extension, or Rearrangement. All provisions of this Agreement
relating to Obligations shall apply with equal force and effect to each and all
promissory notes executed hereafter which in whole or in part represent a
renewal, extension for any period, increase, or rearrangement of any part of the
Obligations originally represented by any part of such other Obligations.

10.3 Application of Payments. Amounts received with respect to the Obligations
shall be applied (i) first, to any expenses due Lenders or Agent, (ii) second,
to accrued and unpaid interest under any of the Obligations, (iii) third, to
reduce the unpaid principal portion of the Obligations (other than those arising
from Hedge Agreements) in such manner as determined by Agent, and (iv) fourth,
to any Obligations arising under Hedge Agreements (apportioned pro rata among
them if more than one).

10.4 Counterparts. This Agreement may be executed in counterparts with all
signatures or by counterpart signature pages, and it shall not be necessary that
the signatures of all parties be contained on any one counterpart. Each
counterpart shall be deemed an original, but all of them together shall
constitute one and the same instrument.

10.5 Negotiated Document. This Agreement and the other Credit Documents have
been negotiated by the parties with full benefit of counsel and should not be
construed against any party as author.

10.6 Consent to Jurisdiction: Exclusive Venue. Borrower hereby irrevocably
consents to the jurisdiction of the United States District Court for the Middle
District of Alabama and of all Alabama state courts sitting in Montgomery
County, Alabama, for the purpose of any litigation to which Lenders or Agent may
be a party and which concerns this Agreement or the Obligations. It is further
agreed that venue for any such action shall lie exclusively with courts sitting
in Montgomery County, Alabama, unless Lenders and Agent agree to the contrary in
writing. This election applies only for the limited judicial proceedings that
may apply as set forth in the provision of this Agreement electing binding
arbitration for the resolution of disputes and does not impair the effect of
that provision in any way.

 

63



--------------------------------------------------------------------------------

10.7 Not Partners: No Third Party Beneficiaries. The relationship of Lenders and
Borrowers is that of lenders and borrowers only, and neither is a fiduciary,
partner or joint venturer of the other for any purpose. This Agreement has been
executed for the sole benefit of Lenders, and no third party is authorized to
rely upon Lenders’ rights or duties hereunder.

10.8 No Reliance on Lenders’ Analysis. Borrowers acknowledge and represent that,
in connection with the Obligations, Borrowers have not relied upon any financial
projection, budget, assessment or other analysis by Lenders or Agent upon any
representation by Lenders as to the risks, benefits or prospects of Borrowers’
business activities or present or future capital needs incidental thereto, all
such considerations having been examined fully and independently by Borrowers.

10.9 No Marshaling of Assets. Lenders and Agent may proceed against collateral
securing the Obligations and against parties liable therefor in such order as
they may elect, and neither Borrowers nor any surety or guarantor for Borrowers
nor any creditor of Borrowers shall be entitled to require Lenders or Agent to
marshal assets. The benefit of any rule of law or equity to the contrary is
hereby expressly waived.

10.10 Business Days. If any payment date under the Obligations falls on a day
that is not a Business Day, or if the last day of any notice period falls on
such a day, the payment shall be due and the notice period shall end on the next
following Business Day.

10.11 Participations and Assignments.

(a) Lenders may, from time to time, in their sole discretion, and with
concurrent notice to Borrowers, sell participations in any credit subject hereto
to such other investors or financial institutions as it may elect. Lenders and
Agent may from time to time disclose to any participant or prospective
participant such information as they may have regarding the financial condition.
operations, and prospects of Borrower.

(b) At any time after the Closing Date each Lender may, with the prior consent
of the Borrowers (unless an Event of Default has occurred and is continuing or
the assignment is to another Lender or an Affiliate of a Lender) and the Agent,
which consent shall not be unreasonably withheld, assign to one or more banks or
financial institutions all or a portion of its rights and obligations under this
Agreement (including all or a portion of the Note payable to its order);
provided, that (i) each such assignment shall be of a constant, and not a
varying, percentage of all of the assigning Lender’s rights and obligations
under this Agreement, (ii) for each assignment involving the issuance and
transfer of Notes, the assigning Lender shall execute an Assignment and
Acceptance and the Borrowers hereby consent to execute a replacement Note or
Notes to give effect to the assignment, (iii) the minimum commitment which shall
be assigned is $5,000,000 (or such lesser amount as may remain outstanding) and
(iv) such assignee shall have an office located in the United States. Upon such
execution, delivery, approval and acceptance, from and after the effective date
specified in each Assignment and Acceptance (x) the assignee thereunder shall be
a party hereto and, to the extent that rights and obligations hereunder or under
such Note or Notes have been assigned or negotiated to it pursuant to such
Assignment and Acceptance, have the rights and obligations of a Lender
hereunder,

 

64



--------------------------------------------------------------------------------

as fully as if such assignee had been named as a Lender in this Agreement, and
of a holder of such Note or Notes, and (y) the assignor shall, to the extent
that rights and obligations hereunder or under such Note or Notes have been
assigned or negotiated by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its future obligations under this
Agreement. No assignee shall have the right to make any further assignment of
its rights and obligations pursuant to this Agreement. Any Lender that makes an
assignment shall pay to the Agent a one-time administrative fee of $3,500, which
fee shall not be reimbursed by Borrowers.

(c) By executing and delivering an Assignment and Acceptance, the
Lender-assignor and the assignee thereunder confirm to and agree with each other
and the other parties hereto as follows: (i) the assignment made under such
Assignment and Acceptance is made under such Assignment and Acceptance without
recourse; (ii) such assignor makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrowers or any
other person or the performance or observance by the Borrowers or any other
person of any of its obligations under any Credit Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee confirms
that it has received a copy of this Agreement, together with copies of all
financial statements delivered pursuant to this Agreement, and such other Credit
Documents and other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into such Assignment and
Acceptance; (iv) such assignee will, independently and without reliance upon the
Agent, the assignor or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (v) such
assignee appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement, the Note and the other
Credit Documents as are delegated to the Agent by the terms hereof and thereof,
together with such powers as are reasonably incidental thereto; and (vi) such
assignee agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender and a holder of such Note.

(d) The Agent shall maintain at its address referred to herein a copy of each
Assignment and Acceptance delivered to and accepted by it.

(e) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender, the Agent shall give prompt notice thereof to the Borrowers.

10.12 Standard of Care: Limitation of Damages. Lenders and Agent shall be liable
to Borrowers only for matters arising from this Agreement or otherwise related
to the Obligations resulting from such Lender’s or Agent’s gross negligence or
reckless or willful misconduct, and liability for all other matters is hereby
waived. Lenders and Agent shall not in any event be liable to Borrowers for
special or consequential damages arising from this Agreement or otherwise
related to the Obligations.

10.13 Incorporation of Schedules. All Schedules and Exhibits referred to in this
Agreement are incorporated herein by this reference.

 

65



--------------------------------------------------------------------------------

10.14 Indulgence Not Waiver. Lenders’ or Agent’s indulgence in the existence of
a default hereunder or any other departure from the terms of this Agreement
shall not prejudice Lenders’ or Agent’s rights to declare a default or otherwise
demand strict compliance with this Agreement.

10.15 Cumulative Remedies. The remedies provided Lenders and Agent in this
Agreement are not exclusive of any other remedies that may be available to
Lenders and Agent under any other document or at law or equity.

10.16 Amendment and Waiver in Writing. No provision of this Agreement can be
amended or waived, except by a statement in writing signed by the party or
parties against whom enforcement of the amendment or waiver is sought. Waivers
and amendments may be executed by Agent on behalf of Lenders, subject to the
requirements of Article IX hereof requiring the consent of some or all of
Lenders under certain circumstances.

10.17 Assignment. This Agreement shall be binding upon and inure to the benefit
of the respective successors and assigns of Borrowers and Lenders, except that
Borrowers shall not assign any rights or delegate any obligations arising
hereunder without the prior written consent of all of the Lenders. Any attempted
assignment or delegation by Borrowers without the required prior consent shall
be void.

10.18 Entire Agreement. This Agreement and the other written agreements among
Borrowers, Lenders and Agent represent the entire agreement between the parties
concerning the subject matter hereof, and all oral discussions and prior
agreements are merged herein. Provided, if there is a conflict between this
Agreement and any other document executed contemporaneously herewith with
respect to the Obligations, the provisions in this Agreement shall control.

10.19 Severability. Should any provision of this Agreement be declared invalid
or unenforceable for any reason, the remaining provisions hereof shall remain in
full effect.

10.20 Time of Essence. Time is of the essence of this Agreement, and all dates
and time periods specified herein shall be strictly observed.

10.21 Applicable Law. The validity, construction and enforcement of this
Agreement and all other documents executed with respect to the Obligations shall
be determined according to the internal laws and judicial decisions of the State
of Alabama.

10.22 Captions Not Controlling. Captions and headings have been included in this
Agreement for the convenience of the parties, and shall not be construed as
affecting the content of the respective Sections.

10.23 [Intentionally Omitted].

10.24 Facsimile Signatures. This Agreement may be executed by facsimile
signatures, and shall be effective when Agent has received telecopy
transmissions of the signature pages executed by all parties hereto; provided,
however, that all parties shall deliver original executed documents to Agent
promptly following the execution hereof.

 

66



--------------------------------------------------------------------------------

10.25 Obligations Absolute. ALFA hereby agrees that its obligations and
liabilities with respect to the Obligations are joint and several with the other
Borrowers (except as limited by the terms of Section 1.3 above and by the terms
of the Assumption Agreements executed by Participating Entities who become such
after the Closing Date), continuing, absolute and unconditional. Without
limiting the generality of the foregoing, the obligations and liabilities of
ALFA with respect to the Obligations shall not be released, discharged,
impaired, modified or in any way affected by (a) the invalidity or
unenforceability of any Credit Document executed by any other person with
respect to the Obligations, (b) the failure of the Agent or the Lenders to give
ALFA a copy of any notice given to any other person, (c) any modification,
amendment or supplement of any obligation, covenant or agreement contained in
any Credit Document executed by any other person with respect to the
Obligations, (d) any compromise, settlement, release or termination of any
obligation, covenant or agreement in any Credit Document executed with respect
to the Obligations, (e) any waiver of payment, performance or observance by or
in favor of any Participating Entities of any obligation, covenant or agreement
under any Credit Document, (f) any consent, extension, indulgence or other
action or inaction, or any exercise or non-exercise of any right, remedy or
privilege with respect to any Credit Document executed by any other person with
respect to the Obligations, (g) the extension of time for payment or performance
of any Obligation by any Participating Entities, or (h) the release or discharge
of the Lenders’ claims against any Collateral now or at any time hereafter
securing any of the Obligations, or any Participating Entities by operation of
law or otherwise.

10.26 Termination. The termination of this Agreement shall not affect any rights
of the Borrowers, the Lenders or the Agent or any obligation of the Borrowers,
the Lenders or the Agent, arising prior to the effective date of such
termination, and the provisions hereof shall continue to be fully operative
until all transactions entered into or rights created or obligations incurred
prior to such termination have been fully disposed of, concluded or liquidated
and the Obligations arising prior to or after such termination have been
irrevocably paid in full. The rights granted to the Agent for the benefit of the
Lenders hereunder and under the other Credit Documents shall continue in full
force and effect, notwithstanding the termination of this Agreement, until all
of the Obligations have been paid in full after the termination hereof or the
Borrowers have furnished the Lenders with an indemnification satisfactory to the
Lenders with respect thereto. All representations, warranties, covenants,
waivers and agreements contained herein shall survive termination hereof until
payment in full of the Obligations unless otherwise provided herein.
Notwithstanding the foregoing, if after receipt of any payment of all or any
part of the Obligations, the Agent or the Lenders are for any reason compelled
to surrender such payment to any Person because such payment is determined to be
void or voidable as a preference, impermissible setoff, a diversion of trust
funds or for any other reason, this Agreement shall continue in full force and
the Borrowers shall be liable to, and shall indemnify and hold the Agent and the
Lenders harmless for, the amount of such payment surrendered until the Agent and
the Lenders shall have been finally and irrevocably paid in full. The provisions
of the foregoing sentence shall be and remain effective notwithstanding any
contrary action which may have been taken by the Agent or the Lenders in
reliance upon such payment, and any such contrary

 

67



--------------------------------------------------------------------------------

action so taken shall be without prejudice to the Agent’s or the Lenders’ rights
under this Agreement and shall be deemed to have been conditioned upon such
payment having become final and irrevocable. If on any date on which the
Borrowers wish to pay the Obligations in full and terminate this Agreement,
there are any outstanding Letters of Credit, the Borrowers shall, unless
otherwise agreed by the Required Lenders in their sole discretion, make a cash
prepayment to the Agent on such date in an amount equal to the then-outstanding
Letter of Credit Liabilities, and the Agent shall hold such prepayment in an
interest-bearing cash collateral account in the name and under the sole control
of the Agent (which account shall bear interest at the Agent’s then-current rate
for such accounts) as security for the Reimbursement Obligations and other
Letter of Credit obligations. To the extent allowed by law, such account shall
not constitute an asset of the Borrowers, or any of them, subject to their
rights therein under this Section 10.26. The Agent shall from time to time debit
such account for the payment of the Letter of Credit Liabilities as the same
become due and payable and shall promptly refund any excess funds (including
interest) held in said account to the Borrowers if and when no Letter of Credit
Liabilities remain outstanding hereunder and all of the Obligations have been
paid in full. The Borrowers shall remain liable for any Obligations in excess of
the amounts paid from such account.

10.27 Agreement Amends and Restates Original Credit Agreement. The Original
Credit Agreement is amended and restated in its entirety by this Agreement. All
amounts owing on the Closing Date by those entities liable under the Original
Credit Agreement, including principal and interest, fees and other charges,
shall be treated for all purposes as if the same had been incurred under this
Agreement and shall be payable in accordance with and otherwise governed by the
terms of this Agreement. Each of the existing promissory notes, held by the
Original Lenders to evidence the indebtedness owing by the makers thereof to
such Original Lender under the Original Credit Agreement shall be marked
“Replaced by Second Amended and Restated Note dated as of May 23, 2003” and
retained by such Original Lender in its files until this Agreement is
terminated.

 

68



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

ALFA CORPORATION By:  

/s/ Stephen G. Rutledge

 

  Title:  

Senior Vice President, Chief Financial

Officer and Chief Investment Officer

ALFA FINANCIAL CORPORATION By:  

/s/ Stephen G. Rutledge

 

  Title:  

Senior Vice President, Chief Financial

Officer and Chief Investment Officer

ALFA LIFE INSURANCE CORPORATION By:  

/s/ Stephen G. Rutledge

 

  Title:  

Senior Vice President, Chief Financial

Officer and Chief Investment Officer

 

ALFA INSURANCE CORP. By:  

/s/ Stephen G. Rutledge

 

  Title:  

Senior Vice President, Chief Financial

Officer and Chief Investment Officer

ALFA GENERAL INSURANCE CORP. By:  

/s/ Stephen G. Rutledge

  Title:  

Senior Vice President, Chief Financial

Officer and Chief Investment Officer

 

69



--------------------------------------------------------------------------------

AMSOUTH BANK, as Lender By:        /s/
Illegible                                                       

Title:    Vice President

Revolving Credit Commitment: $55,000,000 Lending Office, Hand Delivery and
Mailing Address: 1900 5th Avenue North 7th Floor, AmSouth Center Birmingham,
Alabama 35203 Attention:       Mary Buckner Telephone:      (205) 264-4253
Facsimile:        (205) 581-7578

 

70



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By:            /s/ Mary K.
Young                                  

Title:    Vice President

Revolving Loan Commitment: $46,000,000 Lending Office, Hand Delivery and Mailing
Address: 127 Public Square, 6th Floor Cleveland, OH 44114 Attention:       Mary
Young Telephone:      (216) 689-4443 Facsimile:        (216) 689-4981

 

71



--------------------------------------------------------------------------------

SOUTHTRUST BANK, as a Lender By:            /s/ Kelly
Peace                                               

Title:        Officer

Revolving Loan Commitment: $46,000,000 Lending Office, Hand Delivery and Mailing
Address: 420 North 20th Street 11th Floor, SouthTrust Tower Birmingham, Alabama
35203 Attention:       Kelly Peace Telephone:      (205) 254-4090
Facsimile:        (205) 254-6600

 

72



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:        /s/ Nathan
Bickford                                      

Title:        Vice President

Revolving Loan Commitment: $32,000,000 Lending Office, Hand Delivery and Mailing
Address: 303 Peachtree Street, N.E 2nd Floor Atlanta, Georgia 30308
Attention:       Nathan Bickford Telephone:      (404) 658-4219
Facsimile:        (404) 588-8833

 

73



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:            /s/ Charlie
Breedlove                                  

Title:    Corporate Relationship Manager

Revolving Credit Commitment: $32,000,000 Lending Office, Hand Delivery and
Mailing Address: 3480 Eastern Boulevard Montgomery, Alabama 36116
Attention:        Rob Hertenstein Telephone:      (334) 409-7357
Facsimile:        (334) 409-7312

 

74



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:        /s/ R. Wade
Seamon                                      

Title:        Vice President

Revolving Loan Commitment: $32,000,000 Lending Office, Hand Delivery and Mailing
Address: P. O. Box 511 Montgomery, AL 36101 Attention:       Wade Seamon
Telephone:      (334) 832-8414 Facsimile:        (334) 832-8560

 

75



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:            /s/ Gregory L.
Dryden                                  

Title:        Vice President

Revolving Loan Commitment: $23,000,000 Lending Office, Hand Delivery and Mailing
Address: One U.S. Bank Plaza, 12th Floor St. Louis, Missouri 63101
Attention:       Gregory L. Dryden Telephone:      (314) 418-3983
Facsimile:        (314) 418-3859

 

77



--------------------------------------------------------------------------------

COLONIAL BANK, as a Lender By:            /s/
Illegible                                                   

Title:    Assistant Vice President

Revolving Loan Commitment: $20,000,000 Lending Office, Hand Delivery and Mailing
Address: 671 South Perry Street Montgomery, Alabama 36104 Attention:        Webb
Davis Telephone:      (334) 833-3845 Facsimile:        (334) 833-3814

 

77



--------------------------------------------------------------------------------

WHITNEY NATIONAL BANK, as a Lender By:        /s/ Mark R.
Hope                                           

Title:        Assistant Vice President

Revolving Loan Commitment: $14,000,000 Lending Office, Hand Delivery and Mailing
Address: 1695 Perry Hill Road Montgomery, Alabama 36106 Attention:        Mark
Hope Telephone:      (334) 260-4009 Facsimile:        (334) 279-5794

 

78



--------------------------------------------------------------------------------

AMSOUTH BANK, as Agent By:        /s/ Mary
Buckner                                           

Title:        Vice President

 

79



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A

       Permitted Encumbrances

Schedule 1.3.6

  Assumption Agreement

Schedule 2.1(b)

       Form of Competitive Bid Quote Request

Schedule 2.1(c)

       Form of Competitive Bid Quote

Schedule 2.2

       Form of Competitive Bid Note

Schedule 2.5

       Form of Committed Note

Schedule 2.7.2(b)

       Borrowing/Conversion Notice

Schedule 4.8

       Litigation

Schedule 4.9

       Taxes

Schedule 5.25

       Organizational Chart

Schedule 6.1.2

  Existing Liabilities

Schedule 6.9

       Pending Acquisitions

Schedule 10.11

       Form of Assignment and Acceptance

 

80



--------------------------------------------------------------------------------

EXHIBIT A

PERMITTED ENCUMBRANCES

(See Attached)

 

81



--------------------------------------------------------------------------------

SCHEDULE 2.1(b)

FORM OF COMPETITIVE BID QUOTE REQUEST

(See Attached)

 

82



--------------------------------------------------------------------------------

SCHEDULE 2.1(c)

FORM OF COMPETITIVE BID QUOTE

(See Attached)

 

83



--------------------------------------------------------------------------------

SCHEDULE 2.2

FORM OF COMPETITIVE BID NOTE

(See Attached)

 

84



--------------------------------------------------------------------------------

SCHEDULE 2.5

FORM OF COMMITTED NOTE

(See Attached)

 

85



--------------------------------------------------------------------------------

SCHEDULE 2.7.2(b)

BORROWING/CONVERSION NOTICE

(See Attached)

 

86



--------------------------------------------------------------------------------

SCHEDULE 4.9

TAXES

(See Attached)

 

87



--------------------------------------------------------------------------------

SCHEDULE 10.11

FORM OF ASSIGNMENT AND ACCEPTANCE

(See Attached)

 

88